

Exhibit 10.1
 
CONFIDENTIAL TREATMENT REQUESTED.  Confidential portions of this document have
been redacted and have been separately filed with the Commission.
 
AMENDED AND RESTATED SUBLICENSE AGREEMENT


THIS AMENDED AND RESTATED SUBLICENSE AGREEMENT (the “Agreement”), effective
this 8th day of June, 2009 (the “Effective Date”), by and between KERYX
BIOPHARMACEUTICALS, INC., with offices at 750 Lexington Avenue, 20th Floor, New
York, NY  10022, U.S.A. (“Keryx” or “Sublicensor”) and JAPAN TOBACCO INC., with
offices at JT Building, 2-1, Toranomon 2-Chome, Minato-ku, Tokyo 105-8422, Japan
(“JT”) and TORII PHARMACEUTICAL CO., LTD., with offices at Torii Nihonbashi
Bldg., 4-1, Nihonbashi-Honcho 3-chome, Chuo-ku, Tokyo 103-8439, Japan (“TORII”)
(JT and TORII collectively referred to herein as “Sublicensee”);
WHEREAS, Sublicensor acquired an exclusive license under the Patent Rights and
Know-How to sublicense, develop, have developed, make, have made, use, have
used, offer to sell, sell, have sold, import and export the Product in the
Sublicense Territory for all Indications (all capitalized terms as hereinafter
defined) pursuant to (i) a License Agreement, dated as of November 7, 2005,
which was amended and restated as of March 14, 2008, and further amended on
November 14, 2008 (as amended, the “Panion License Agreement”) by and between
Sublicensor and Panion & BF Biotech, Inc. (“Panion”) which, in turn, is based
upon a Patent License Agreement, dated July 20, 2001 as amended pursuant to
Amendment No. 1 thereto dated as of August 29, 2005 (the “Hsu License
Agreement”) between Dr. Chen Hsing Hsu (“Dr. Hsu”) and Panion and (ii) an
Exclusive License Agreement, dated as of November 7, 2005 (the “GloboAsia
License Agreement”) by and between Panion and GloboAsia, LLC (“GloboAsia”);
WHEREAS, effective as of September 26, 2007 Sublicensor and Sublicensee entered
into a Sublicense Agreement under which Sublicensee obtained an exclusive
sublicense to the Compound and Product for all Indications in the Sublicense
Territory;
WHEREAS, Sublicensee has received delivery of two Consent Documents and paid to
Sublicensor initial license fee payments totaling $20,000,000;
WHEREAS, Sublicensee has initiated the first Phase II clinical trial in the
Sublicense Territory and paid to Sublicensor the applicable milestone payment
of three million dollars ($3,000,000);

 
1

--------------------------------------------------------------------------------

 


WHEREAS, Sublicensor and Sublicensee now wish to amend and restate the
Sublicense Agreement in its entirety on the terms and conditions set forth
herein in order to reflect certain of the amended and restated terms in the
Panion License Agreement; and
WHEREAS, Sublicensor has the authority and is willing to grant such a sublicense
to Sublicensee and Sublicensee is willing to accept such sublicense from
Sublicensor, under the terms and conditions set forth in this Agreement.


NOW THEREFORE, in consideration of the mutual promises and covenants set forth
herein and other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto agree as follows:


ARTICLE 1.  DEFINITIONS


As used in this Agreement, the following terms, whether used in the singular or
the plural, shall have the following meanings:
1.1           “Affiliate” means any corporation or non-corporate business
entity, which controls, is controlled by, or is under common control with a
party to this Agreement.  A corporation or non-corporate business entity shall
be regarded as in control of another corporation if it owns or directly or
indirectly controls at least fifty-one percent (51%) of the voting stock of the
other corporation, or (i) in the absence of the ownership of at least fifty-one
percent (51%) of the voting stock of a corporation, or (ii) in the case of a
non-corporate business entity, if it possesses, directly or indirectly, the
power to direct or cause the direction of the management and policies of the
corporation or non-corporate business entity, as applicable. Notwithstanding the
foregoing, the Government of Japan and other entities controlled by the
Government of Japan (other than through Japan Tobacco Inc.) are not considered
Affiliates of Sublicensee.
1.2           “Combination Product” means a Product containing one or more
therapeutically active ingredients in addition to the Compound.
1.3           “Compound” means ferric citrate:  FeC6H5O7 • xH2O.
1.4            Intentionally omitted.
1.5            Intentionally omitted.

 
2

--------------------------------------------------------------------------------

 


1.6           “Follow-on Product” means products, other than the Product, which
contain ferric ion as an active pharmaceutical ingredient for use, either alone,
or in combination with one or more therapeutically active ingredients.
1.7            “Improvements” means any and all improvements, materials,
technical data and information whether patented or unpatented, including but not
limited to any changes to, or new therapeutic applications for, the Compound,
the Product or in the Sublicensor Know-How or Sublicensee Know-How including,
but not limited to any analogues, or derivatives of the Compound, and changes in
the manufacturing process for the Compound or the Product which are conceived or
reduced to practice during the term of this Agreement.
1.8           “Indication” means any therapeutic application for a Product that
is covered by the Patent Rights.
1.9           “Initiation” means the administration of the first dose to the
first patient in a clinical trial.
1.10         “Net Sales” with respect to any Product means the gross sales (i.e.
gross invoice prices) of such Product billed by Sublicensee and its
sublicensees, if any, to Third Party customers on all sales of a Product, and
exclusive of inter-company transfer or sales, less the reasonable and customary
deductions from such gross sales, including:
(a)  actual credited allowances to such Third Party customers for spoiled,
damaged, outdated and returned Product and for retroactive price reductions,
(b)  the amounts of trade, cash discounts and rebates, to the extent such
discounts and rebates were not deducted by Sublicensee at the time of invoice in
order to arrive at the gross invoice prices,
(c)  all transportation, handling charges and freight insurance, sales taxes,
excise taxes, use taxes or import/export duties paid, and
(d)  all other reasonable and customary allowances and adjustments actually
credited to customers whether during the specific royalty period or not.
In the event that the Product(s) is sold as part of a Combination Product, the
Net Sales of the Product(s), for the purposes of determining royalty payments,
shall be determined by multiplying the Net Sales of Combination Product (as
defined in the standard Net Sales definition) by the fraction, A / (A+B) where A
is the weighted average sale price of the Product(s) when sold separately in
finished form (as defined below), and B is the weighted average sale price of
the other product(s) sold in the Sublicense Territory separately in finished
form.

 
3

--------------------------------------------------------------------------------

 


In the event that the weighted average sale price of the Product(s) can be
determined but the weighted average sale price of the other product(s) in the
Sublicense Territory cannot be determined, Net Sales for purposes of determining
royalty payments shall be calculated by multiplying the Net Sales of the
Combination Product by the fraction A / C where A is the weighted average sale
price of the Product(s) when sold separately in finished form and C is the
weighted average selling price of the Combination Product.
In the event that the weighted average sale price of the other product(s) in the
Sublicense Territory can be determined but the weighted average sale price of
the Product cannot be determined, Net Sales for purposes of determining royalty
payments shall be calculated by multiplying the Net Sales of the Combination
Product by the following formula:  1 – (B/C)  where B is the weighted average
sale price of the other product(s) when sold separately in finished form and C
is the weighted average selling price of the Combination Product.
In the event that the weighted sale price of both the Product(s) and the other
product(s) in the Combination Product in the Sublicense Territory cannot be
determined, the Parties will attempt to agree on an appropriate weighted average
sale price of both the Product(s) and the other product(s) in the Combination
Product, and lacking such agreement the Net Sales of the Product(s) shall be
deemed equal to fifty percent (50%) of the Net Sales of the Combination Product.
By way of example, the parties assume a Combination product “C” consisting of
the Product “A” and the other product “B.”  When the weighted average sale
prices in the Sublicense Territory of A, B and C are 50, 40 and 90,
respectively, the parties agree that the fraction to be used for Net Sales
calculation for determining royalty payments shall become as follows:


 
i)
in case the “50” and “40” are known, 50/(50+40), i.e., 5/9;

 
ii)
in case the “40” is unknown but “90” is known, 50/90, i.e., 5/9;

 
iii)
in case the “50” is unknown but “90” is known, 1-40/90, i.e., 5/9; and


 
4

--------------------------------------------------------------------------------

 


 
iv)
in case none of those is known, 1/2 unless otherwise agreed between the parties.

The weighted average sale price for a Product, other product(s), or Combination
Product shall be calculated once each calendar year and such price shall be used
during all applicable royalty reporting periods for the entire calendar
year.  When determining the weighted average sale price of a Product, other
product(s), or Combination Product, the weighted average sale price shall be
calculated by dividing the sales dollars (translated into U.S. Dollars) by the
daily dose units of active ingredient sold during the twelve (12) months (or the
number of months sold in a partial calendar year) for the respective Product(s),
other product(s), or Combination Product.  In the initial calendar year, a
forecasted weighted average sale price will be used for Product(s), other
product(s), or Combination Product.  Any over or under payment due to a
difference between forecasted and actual weighted average sale prices will be
paid or credited in the first royalty payment of the following calendar year.
The Parties acknowledge that the foregoing determination for Net Sales of
Combination Products may not be the same as the determination for Net Sales of
Combination Products to be agreed upon between Sublicensor and Panion in
accordance with the Panion License Agreement.  Sublicensor agrees to use its
commercially reasonable efforts to obtain Panion’s agreement to adopt the terms
of this Section 1.10 to calculate Net Sales of Combination Products and will
keep Sublicensee informed of ongoing negotiations concerning the provisions for
Combination Products with Panion.  In the event Sublicensor and Panion agree
upon a different determination, Sublicensor shall immediately seek Sublicensee’s
consent to amend this Section 1.10 to match such determination, which consent
shall not be unreasonably withheld or delayed.
The sale of a Product solely for the research or clinical testing of such
Product shall be excluded from the computation of Net Sales of such Product,
provided that Sublicensee’s sale of the Product was at cost, and such Product
was used for research or clinical testing.

 
5

--------------------------------------------------------------------------------

 

1.11           “Patent Rights” means the patents and patent applications set
forth in Exhibit 1, all other patents and patent applications that are directed
to the Compound or its manufacture or use and in which Sublicensor holds rights,
including, without limitation, those patents and patent applications that are
directed to Sublicensor’s interest in Improvements, and any and all patents in
which Sublicensor holds rights and that may issue from any of the foregoing
patent applications, including any and all divisions, continuations,
continuations-in-part, extensions, substitutions, renewals, registrations,
supplementary protection certificates, revalidations, reissues or additions of
or to any of the aforesaid patents and patent applications, and any additional
patents or patent applications to which Sublicensor acquires rights, including
rights to license, during the term of this Agreement which pertain in any way to
the Compound or the Product or their manufacture or use.
1.12           “Product” means any pharmaceutical products that contain the
Compound as a therapeutically active ingredient either alone or in combination
with other active ingredients in any formulation or presentation.
1.13           “Proprietary Information” means all information, including
without limitation all Sublicensee Know-How, Sublicensor Know-How, Sublicensee
Development Data, Sublicensor Development Data and all other scientific,
clinical, regulatory, marketing, financial and commercial information or data,
whether communicated in writing, orally or electronically which is provided by
one party to the other party in connection with this Agreement.
1.14           “Registration” in relation to any Product means such approvals by
a Regulatory Authority in a country or community or association of countries as
may be legally required before such Product may be commercialized in such
country or community or association of countries.
1.15           “Regulatory Authority” means the Ministry of Health, Labor and
Welfare of Japan (hereinafter referred to as the “MHLW”) and any other
applicable regulatory authority in the Sublicense Territory involved in granting
regulatory approval for the Product.
1.16           “Sublicense Territory” means Japan.
1.17           “Sublicensee Development Data” means and includes all data
relating to the Compound or the Product and all chemistry, manufacturing and
control data relating to the development and manufacture of the Compound or the
Product, results of pre-clinical and clinical studies and all other
documentation containing or embodying any pre-clinical, clinical, chemistry,
manufacturing and control data relating to any application for Registrations for
a Product, including, but not limited to, documents submitted to the Regulatory
Authority, which is generated or acquired by Sublicensee during the term of this
Agreement.

 
6

--------------------------------------------------------------------------------

 


1.18           “Sublicensee Know-How” means all information and materials,
including but not limited to, discoveries, processes, instructions, formulas,
data, inventions, know-how and trade secrets, patentable or otherwise, which
arise out of the development, manufacture and commercialization by Sublicensee
of the Compound or the Product, including, without limitation, Sublicensee
Development Data and all biological, chemical, pharmacological, toxicological,
pharmaceutical, physical, analytical, clinical, safety, manufacturing and
quality control data and information related thereto, and all applications,
registrations, licenses authorizations, documents, approvals and correspondence
relating to the Compound or the Product, including without limitation,
correspondence submitted to Regulatory Authorities, and all information and data
contained in Registrations. Sublicensee Know-How shall also include
Sublicensee’s interest in Improvements.
1.19           “Sublicensor Development Data” means and includes all data to
which Sublicensor has rights relating to the Compound or the Product and all
chemistry, manufacturing and control data relating to the development and
manufacture of the Compound or the Product, results of pre-clinical and clinical
studies and all other documentation containing or embodying any pre-clinical,
clinical, chemistry, manufacturing and control data relating to any application
for Registrations for the Product, including, but not limited to, documents
submitted to the regulatory authorities outside the Sublicense Territory,
whether such Sublicensor Development Data is in existence as of the Effective
Date or is generated or acquired by Sublicensor during the term of this
Agreement.
1.20           “Sublicensor Know-How” means all information and materials to
which Sublicensor has rights, including but not limited to, discoveries,
processes, formulas, instructions, data, inventions, know-how and trade secrets,
patentable or otherwise, in each case, which as of September 26, 2007 and during
the term of this Agreement are necessary or useful to Sublicensee in connection
with the development, registration, manufacture, marketing, use or sale of a
Product. Sublicensor Know-How shall also include without limitation, Sublicensor
Development Data and all biological, chemical, pharmacological, toxicological,
pharmaceutical, physical, analytical, clinical, safety, manufacturing and
quality control data and information related thereto, and all applications,
registrations, licenses, authorizations, documents, approvals and correspondence
relating to a Compound or a Product. Sublicensor Know-How shall also include
Sublicensor’s interest in Improvements.

 
7

--------------------------------------------------------------------------------

 


1.21           “Third Party” means any entity other than Sublicensor or
Sublicensee or their respective Affiliates.
1.22           “Valid Claim” means a claim of an issued and unexpired patent
included within the Patent Rights which has not been held unenforceable or
invalid in the applicable jurisdiction by a decision of a court or other
governmental agency of competent jurisdiction, unappealable or unappealed within
the time allowed for appeal, and which has not been admitted to be invalid or
unenforceable through dedication, disclaimer or otherwise.


ARTICLE 2.  REPRESENTATIONS AND WARRANTIES


2.1           Mutual.  Each party represents and warrants to the other party
that it has the full right and authority to enter into this Agreement, and that,
to the best of its knowledge, there are no prior agreements, commitments or
other obstacles which could prevent it from carrying out all of its obligations
hereunder.
2.2           Sublicensor.  Sublicensor represents to Sublicensee that as of the
date hereof:
(a)           it is the exclusive licensee in the Sublicense Territory of the
entire right, title and interest in and to the Patent Rights, and to the best of
its knowledge, there are no charges, encumbrances, licenses, options,
restrictions, liens, rights of others, disputes, proceedings or claims relating
to, affecting, or limiting its rights or the rights of Sublicensee under this
Agreement other than those included in provisions of the Panion License
Agreement, the Hsu License Agreement and the GloboAsia License Agreement that
have been previously disclosed to Sublicensee;
(b)           it has the right, to enter into this Agreement and to grant the
sublicense granted herein, and there is nothing in any Third Party agreement
Sublicensor has directly or indirectly entered into as of the Effective Date,
which in any way, will limit the ability of Sublicensor to perform any and all
of the obligations undertaken by Sublicensor hereunder other than the provisions
of the Panion License Agreement, the Hsu License Agreement and the GloboAsia
License Agreement that have been previously disclosed to Sublicensee;

 
8

--------------------------------------------------------------------------------

 


(c)           there is no claim, pending or threatened, of infringement,
interference or invalidity regarding any part or all of the Patent Rights and
their use as contemplated in this Agreement, and it has no present knowledge
from which it can be inferred that the Patent Rights are invalid or that their
exercise would infringe the patent rights of any Third Party;
(d)           it is a party to the Panion License Agreement, under which it
acquired an exclusive license under the Patent Rights and Licensor Know-How (as
defined in the Panion License Agreement) to sublicense, develop, have developed,
make, have made, use, have used, offer to sell, sell, have sold and import and
export the Product in the Sublicense Territory for all Indications and that the
Panion License Agreement remains valid and in effect and has not been amended
nor has any provision thereof been waived and to its knowledge the Hsu License
Agreement and GloboAsia License Agreement remain valid and in effect and have
not been amended;
(e)           there are no other patents owned or licensed by Sublicensor or its
Affiliates, other than the Patent Rights, that would impair Sublicensee’s
ability to exercise its rights under this Sublicense Agreement and, to its
knowledge, there are no other patents owned or licensed by Third Parties that
would impair Sublicensee’s ability to exercise its rights under this Sublicense
Agreement;
(f)           it will not enter into any agreement after the Effective Date
which will limit its ability to perform any and all of the obligations
undertaken by Sublicensor hereunder;
(g)           neither this Agreement, nor, to its knowledge, any document or
piece of Sublicensor Development Data, Sublicensor Know-How or Patent Rights
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements contained herein or therein
misleading; and
(h)          to its knowledge, the Patent Rights, including, but not limited to,
U.S. Patent No. 5,753,706 are valid and free from any lien or encumbrances.
2.3     Sublicensee.  Sublicensee represents to Sublicensor that as of the date
hereof:
(a)           it has the right to enter into this Agreement and to its
knowledge, there is nothing in any Third Party agreement Sublicensee has entered
into as of the Effective Date, which in any way, will limit the ability of
Sublicensee to perform any and all of the obligations undertaken by Sublicensee
hereunder,  and

 
9

--------------------------------------------------------------------------------

 


(b)           neither this Agreement, nor, to its knowledge, any document
provided to Sublicensor in connection with the Agreement as of the Effective
Date contains any untrue statement of a material fact or omits to state a
material fact necessary in order to make the statements contained herein or
therein misleading; and
(c)           it will not enter into any agreement after the Effective Date
which will limit its ability to perform any and all of the obligations
undertaken by Sublicensee hereunder.


ARTICLE 3.  LICENSE GRANT AND GOVERNANCE


3.1           Grant. Subject to the terms and conditions of this Agreement,
Sublicensor hereby grants to Sublicensee an exclusive sublicense, with the right
to further sublicense to its Affiliates, to develop, have developed, make, have
made, use, have used, offer to sell, sell, have sold, and import and export the
Product or the Compound in the Sublicense Territory and to make, manufacture,
have made and have manufactured outside the Sublicense Territory under the
Sublicensor Know-How, and the Patent Rights for all Indications.
3.2           Sublicensing. Sublicensee shall be entitled to sublicense to Third
Parties the right to manufacture the Product or the Compound, provided such
Third Party manufacturers are permitted to sell only to Sublicensee or their
Affiliates.  Except as expressly permitted under Sections 3.1 and 3.2,
Sublicensee may not grant further sublicenses under this Agreement without the
written consent of Sublicensor, which consent shall not be unreasonably withheld
or delayed.  For the avoidance of doubt, Sublicensor and Sublicensee agree that
this Section does not apply to Third Party distributors and that Sublicensee may
contract with Third Party distributors without the written consent of
Sublicensor.

 
10

--------------------------------------------------------------------------------

 

3.3           Retained Rights.  The grant of licenses under Section 3.1 shall
not preclude Sublicensor from utilizing the Patent Rights and Sublicensor
Know-How, and any Improvements related thereto, for the purpose of carrying out
development and commercialization activities relating to the Product in
connection with Sublicensor’s rights outside of the Sublicense Territory,
provided, however, that Sublicensor shall not sell and shall cause its
Affiliates and its sublicensees not to sell Compound or Product to customers
outside the Sublicense Territory which Sublicensor, its Affiliate or its
sublicensee knows, or has reason to know, plan to resell for use in the
Sublicense Territory.  In addition, Sublicensor will not conduct clinical trials
of the Compound or Product in the Sublicense Territory except upon the prior
written consent of Sublicensee.
3.4           Sublicense Territory.  Other than as permitted by this Article 3,
Sublicensee shall not develop, manufacture, sell, use, offer for sale or import
any Product or Compound outside of the Sublicense Territory, without the prior
written consent of Sublicensor, which Sublicensor may grant or withhold in its
sole discretion.  Sublicensee shall not sell and shall cause its Affiliates and
its sublicensees not to sell Compound or Product to customers in the Sublicense
Territory which Sublicensee, its Affiliate or its sublicensee knows, or has
reason to know, plan to resell for use outside the Sublicense Territory.
3.5           Territories without Patent Protection.  Nothing in this Agreement
precludes Sublicensee from developing, manufacturing, selling, using, offering
for sale or importing Product in territories where Patent Rights do not exist or
have already expired in their entirety.   Notwithstanding the foregoing,
Sublicensee shall not be entitled to use Proprietary Information solely owned by
Sublicensor outside of the Sublicense Territory other than to make, manufacture,
have made or have manufactured the Product outside the Sublicense Territory for
sale within the Sublicense Territory.
3.6           Joint Steering Committee.  To coordinate the activities under this
Agreement, the parties will form a Joint Steering Committee (the “JSC”).  The
JSC will meet on a schedule to be determined by parties, but not less than twice
yearly, and will be responsible for generally sharing information regarding the
activities of the parties and shall include, without limitation, (a) review of
non-clinical and toxicology programs to maximize the potential for use in
multiple territories, (b) periodic updates on the status of the clinical
development program and sharing of pharmacovigilance information, (c) review of
marketing plans and sales forecasts and the coordination of activities at
international conferences, (d) coordination of marketing activities that have an
international component, including medical education and promotion, and (e)
determining cost allocation for joint activities.

 
11

--------------------------------------------------------------------------------

 


Sublicensor and Sublicensee shall each appoint one of its members as a JSC
co-chair (“JSC Co-Chair”).  Sublicensor’s JSC Co-Chair shall be chairperson of
all the JSC meetings.  The JSC Co-Chairs shall be jointly responsible for
preparing the meeting agenda, and Sublicensor’s JSC Co-Chair shall be
responsible for preparing the first draft of the minutes from such meeting.  JSC
meeting minutes shall be distributed in draft form to the members of the JSC not
later than thirty (30) days following each JSC meeting, and shall be deemed
accepted and effective unless the other party’s JSC Co-Chair has objected to the
same in writing within thirty (30) days of its receipt of such minutes.  Final
minutes of each JSC meeting shall be promptly distributed to the parties. Each
party shall bear its own personnel and travel costs and expenses relating to JSC
meetings.
As of the Effective Date, the parties agree that participation on, and any
duties associated with, the JSC shall be voluntary, and no penalty under this
Agreement shall apply for non-participation.
3.7           Joint Development Team.  The parties will form a Joint Development
Team (the “JDT”).  The JDT will meet on a schedule to be determined by the
parties but not less than twice yearly and will be responsible for facilitating
the exchange of preclinical data, clinical data, information, materials and
results between Sublicensor and Sublicensee and for consulting on the regulatory
development of Product in the Sublicense Territory, including regulatory filings
relating to manufacture of Product for the Sublicense Territory and consultation
as to changes in specifications or other changes for Product in the Sublicense
Territory.
As of the Effective Date, the parties agree that participation on, and any
duties associated with, the JDT shall be voluntary, and no penalty under this
Agreement shall apply for non-participation.
3.8           Alliance Managers.  Each party shall designate one (1) alliance
manager (the “Alliance Manager”).  One of the JSC Co-Chairs or JDT Co-Chairs may
also serve as the Alliance Manager of the party.  The Alliance Managers will
manage and oversee operational activities in connection with this Agreement, and
will serve as the contact persons concerning on-going operations under this
Agreement.  The Alliance Managers shall promote effective communication between
the parties and coordination of the parties’
 
12

--------------------------------------------------------------------------------


 
****** Confidential material redacted and filed separately with the Commission.
 
3.9          activities and responsibilities in furtherance of the development
and commercialization of Product in the Sublicense Territory.
3.9           Committee Decision and Dispute Resolution.  Sublicensee shall be
solely responsible for making final decisions arising out of the JSC, JDT or
such other committee(s) as may be established (“Other
Committee(s)”).  Notwithstanding the foregoing, in the event that Sublicensor
has a commercially reasonable belief that action to be taken by Sublicensee is
reasonably likely to have a material adverse impact on its activities, or the
activities of its sublicensees, outside the Sublicense Territory, Sublicensor
shall notify Sublicensee of such belief.  In case Sublicensee disagrees with
such belief by Sublicensor, and the JSC, JDT or Other Committee fails to reach
unanimous agreement on such a matter and that disagreement cannot be resolved
within a period of fifteen (15) business days following the meeting of the JSC,
JDT or Other Committee, the matter shall be referred to the Chief Executive
Officer of Keryx and to the President of the JT Pharmaceutical Division for
discussion and, if not resolved in such manner, shall be subject to Arbitration
pursuant to Article 19.
 
ARTICLE 4.  LICENSE FEE; MILESTONE PAYMENTS


4.1           Intentionally omitted.
4.2           Milestone Payments.  Sublicensee will pay to Sublicensor
non-refundable, one-time milestone payments as follows:
(a) Intentionally omitted.
(b) Within thirty (30) days following Initiation of the first Phase III clinical
trial in the Sublicense Territory: ******;
(c) Within thirty (30) days following filing of a first marketing approval
application to MHLW in the Sublicense Territory: ******; and
(d) Within thirty (30) days following a first marketing approval by MHLW for a
Product in the Sublicense Territory: ******.

 
13

--------------------------------------------------------------------------------

 
 
****** Confidential material redacted and filed separately with the Commission.
 
For the purpose of this Agreement, a Phase II clinical trial shall mean that
portion of the Regulatory Authority submission and approval process which
provides for the initial trials of Product on a limited number of patients for
the purposes of determining dose and evaluating safety and efficacy in the
proposed therapeutic indication and a principal purpose of which is to
demonstrate a proof of concept, and a Phase III clinical trial shall mean that
portion of the Regulatory Authority submission and approval process which
provides for the expanded trials of Product on a large number of patients for
the purposes of evaluation of the overall benefit-risk relationship and
long-term safety of the proposed therapeutic indication.
4.3           Sales Milestone Payments.  Sublicensee will pay to Sublicensor the
following  non-refundable, one-time milestone payments as follows:
(a) Within sixty (60) days following attainment of annual Net Sales in Japan
equal to******;
(b) Within sixty (60) days following attainment of annual Net Sales in Japan
equal to******;
(c) Within sixty (60) days following attainment of annual Net Sales in Japan
equal to******.
For purposes of this Section 4.3, annual Net Sales shall be calculated on a
calendar year basis.  Nothing herein shall preclude multiple milestone payments
from being paid in a given 12-month period if multiple milestones have been
reached.
4.4           Limitations.  It is understood and agreed that Sublicensee shall
pay the milestone payments set forth in Sections 4.2 and 4.3 only with respect
to the first Indication for which a Product achieves a particular milestone
event, and regardless of the number of Products which achieve a particular
milestone event and regardless of the number of times which a particular
milestone event is achieved.
4.5           Payment Method.  All payments of license fees and milestones under
this Article 4 shall be made by wire transfer in the United States currency to a
designated bank account of Sublicensor.

 
14

--------------------------------------------------------------------------------

 
 
****** Confidential material redacted and filed separately with the Commission.
 
ARTICLE 5.  ROYALTIES


5.1           Royalties.  In consideration of the sublicense rights granted to
Sublicensee hereunder, for each Product where the manufacture, use or sale of
such Product would but for the license granted hereunder, infringe a Valid
Claim, Sublicensee shall pay to Sublicensor a royalty on their respective Net
Sales, as follows:
(a)  a royalty of ****** of annual Net Sales equal to or less ******;
(b)  a royalty of ****** of annual Net Sales between ******;
(c)  a royalty of ****** of annual Net Sales in excess of ******.
For purposes of this Section 5.1, royalties shall be calculated based on total
Net Sales in any given calendar year.  By way of example, if in a given calendar
year Net Sales were forty (40) billion Japanese Yen, then the amount of royalty
owed for that year would be ****** (calculated as the sum of ****** x ******
plus ****** x ****** plus ****** x ******).  Notwithstanding the foregoing, in
the event (i) the Panion License Agreement expires before the termination or
expiration of this Agreement and Sublicensor is no longer required to pay
royalties to Panion under the Panion License Agreement, the applicable royalty
percentage to be paid by Sublicensee to Sublicensor under clauses (a), (b) and
(c) of this Section 5.1 shall be reduced to ******, ****** and ******,
respectively, or (ii) subject to Section 16.3, the Panion License Agreement is
terminated before the termination or expiration of this Agreement, the royalties
and other amounts to be paid by Sublicensee to Sublicensor shall be reduced by
all royalties and other amounts payable directly by Sublicensee to Panion.
5.2           Accrual of Royalties.   No royalty shall be payable on a Product
made, sold, or used for research or clinical testing purposes or distributed as
samples, provided such samples are sold by Sublicensee at cost.  No multiple
royalty shall be payable because the manufacture, use, or sale of a Product is
covered by more than one Valid Claim.

 
15

--------------------------------------------------------------------------------

 
 
****** Confidential material redacted and filed separately with the Commission.
 
5.3          Royalty Withheld due to Invalid Claims.  In the event that all
applicable claims of a patent included within the Patent Rights under which
Sublicensee is paying a royalty according to Section 5.1 shall be held invalid
or unenforceable by a court of competent jurisdiction in the Sublicense
Territory, Sublicensee may withhold payments of royalties which would otherwise
have been due on Net Sales in the Sublicense Territory by reason of Sections 4.3
and 5.1 until such judgment shall be finally reviewed by an unappealed or
unappealable decree of a higher court of competent jurisdiction in the
Sublicense Territory.  The Sublicensee shall promptly repay Sublicensor any
withheld royalty payments upon a final adjudication that the applicable claims
of a patent included within the Patent Rights under which Sublicensee is paying
a royalty under Section 5.1 are valid and enforceable.   For clarification, the
aforementioned withheld royalty shall not bear any interest thereon.
5.4           Compulsory Licenses. If Sublicensee is caused to grant a
compulsory license to any Third Party with respect to a Product in the
Sublicense Territory, then the royalty rate to be paid by Sublicensee on Net
Sales due on such Product in that country under Section 5.1 shall be reduced to
the rate paid by such Third Party compulsory Sublicensee on such Product.
5.5           Third Party Royalties.  Sublicensor shall be responsible for
payment of Third Party royalties owed on sales of Product in the Sublicense
Territory with respect to any issued patent or patent application that has been
published by the applicable patent office anywhere in the world prior to and
including the date that is two (2) years after September 26, 2007 that are
required to secure Freedom to Operate in the Sublicense Territory.  For the
purposes of this Agreement, “Freedom to Operate” shall mean such valid patents
that, but for a license, would be infringed by the development, manufacture, use
or sale of a Product for the Indication.  With respect to patents or patent
applications that are published by the applicable patent office anywhere in the
world more than two (2) years after September 26, 2007 that are required to
secure Freedom to Operate in the Sublicense Territory, then (a) if a license to
such patent is limited to the Sublicense Territory, then Sublicensor and
Sublicensee shall each be responsible for ****** of such license fees and
royalty obligations; and (b) if a license to such patent includes countries
outside the Sublicense Territory, then Sublicensor shall be responsible for
****** of such license fees and royalty obligations and Sublicensee shall be
responsible for ****** of such license fees and royalty
obligations.  Notwithstanding the foregoing, Sublicensor’s obligation to pay
Third Party royalties, including, without limitation, royalties owed to Panion,
shall not exceed the sales milestone payments and royalties to which Sublicensor
is entitled under Sections 4.3 and 5.1 of this Agreement
 
16

--------------------------------------------------------------------------------


 
5.6          Withholding Tax.  If any payment due to Sublicensor hereunder is
subject to withholding taxes or similar governmental charge (“Withholding Tax”)
required to be paid or withheld thereon by applicable law in Japan, then
Sublicensee shall deduct such Withholding Tax from such payment due Sublicensor
hereunder at a rate not to exceed the then-prevailing rate provided for in
applicable provisions of the Conventions between the Governments of the United
States and Japan for the Avoidance of Double Taxation and the Evasion of Taxes
(the “Convention”).  Sublicensee shall provide Sublicensor, as soon as possible,
a certificate evidencing withholding or payment of any such Withholding Tax by
Sublicensee, its Affiliates or its sublicensees for the benefit of
Sublicensor.  The parties understand as of September 26, 2007 that under the
provisions of the current Convention, payments to Sublicensor under this
Agreement are not subject to withholding, provided that Sublicensor provide
Sublicensee with appropriate certificates of residency as required by Japanese
law.


ARTICLE 6.  ROYALTY REPORTS AND ACCOUNTING


6.1           Royalty Reports and Currency Conversion.  Beginning with the First
Commercial Sale by Sublicensee of a Product in the Sublicense Territory, and
continuing thereafter during the term of this Agreement, Sublicensee shall
furnish to Sublicensor a written report covering each calendar quarter (the
“Reporting Period”) showing (a) the calculation of Net Sales of each Product in
the Sublicense Territory during the Reporting Period; (b) the royalties, payable
in United States Dollars, which shall have accrued hereunder in respect of such
sales with a summary computation of such royalties; (c) withholding taxes, if
any required by law to be deducted in respect of such sales; and (d) the
exchange rates used in determining the amount of United States Dollars
payable.  Royalty reports shall be submitted to Sublicensor within forty-five
(45) days after the close of each Reporting Period. Net Sales and royalties
payable shall be expressed in both Japanese Yen and the United States Dollars
equivalent, calculated using the simple average of the exchange rate published
in the Wall Street Journal on the last day of each month of the Reporting
Period. Sublicensee shall furnish to Sublicensor appropriate evidence of payment
of, and itemize any tax, credits or specific amount deducted from any royalty
payment.

 
17

--------------------------------------------------------------------------------

 


6.2           Royalty Payments and Records.  Royalty payments shall be made by
wire transfer in United States currency to a designated bank account of
Sublicensor in the United States and shall be due forty-five (45) days after the
close of each Reporting Period.  Payment of royalties in whole or in part may be
made in advance of such due date.  In case no royalty is due for any given
Reporting Period, Sublicensee shall so report to Sublicensor.  Sublicensee shall
keep accurate records for a period of at least three (3) years in sufficient
detail to enable the royalty payable hereunder to be determined and confirmed.
6.3           Right to Audit.  Upon written request of Sublicensor, but not more
than once in each calendar year, Sublicensee shall permit an independent public
accountant, selected by Sublicensor or Panion and acceptable to Sublicensee,
which acceptance shall not be unreasonably withheld, to have access during
normal business hours to those records of Sublicensee as may be reasonably
necessary to verify the accuracy of the royalty reports hereunder in respect of
any calendar year ending not more than thirty-six (36) months prior to the date
of such request.  The report prepared by such independent public accountant, a
copy of which promptly shall be provided to Sublicensee, shall disclose only the
amount of any underpayment or overpayment of royalties, if any, without
disclosure of or reference to supporting documentation.  If such independent
accountant’s report shows any underpayment of royalties, Sublicensee shall remit
to Sublicensor the amount of such underpayment within thirty (30) days after
Sublicensee’s receipt of such report, and if such underpayment exceeds five
percent (5%) of the royalty due, Sublicensee shall reimburse Sublicensor for its
reasonable out-of-pocket expenses for the audit, upon submission of supporting
documentation.  Any overpayment of royalties shall be creditable against future
royalties payable in subsequent royalty periods, allocated evenly over the
next-following two (2) royalty periods.  In the event this Agreement is
terminated or expires before such overpayment is fully credited, Sublicensor
shall pay Sublicensee the portion of such overpayment not credited within one
hundred twenty (120) days after the date of such termination or expiration.
6.4           Confidentiality of Records.  Sublicensor agrees that all
information subject to review under Section 6.3 shall be deemed the Proprietary
Information of Sublicensee.

 
18

--------------------------------------------------------------------------------

 


6.5           Late Payment Interest.  Royalties and other payments required to
be paid by Sublicensee pursuant to this Agreement shall, if overdue, bear
interest at the rate equal to two percent (2%) over the prime rate as quoted by
Citibank NA and not to exceed ten percent (10%) per annum until paid.  The
payment of such interest shall not preclude Sublicensor from exercising any
other rights it may have because any payment is overdue.
 
ARTICLE 7. CLINICAL, PRE-CLINICAL, REGULATORY
AND COMMERCIAL DEVELOPMENT


7.1           Clinical and Pre-Clinical Development Program.  Sublicensee will
have sole responsibility for the clinical development of the Product in the
Sublicense Territory, and shall be solely responsible for all costs associated
therewith.  Sublicensee will have final decision-making authority to decide the
protocols for all clinical and pre-clinical studies to be conducted by
Sublicensee to support the approval of the Product in the Sublicense
Territory.  Notwithstanding the foregoing, Sublicensee shall consult with
Sublicensor regarding protocol design for all clinical and pre-clinical studies.
Sublicensee shall use commercially reasonable best efforts (a) to conduct a
clinical development program directed to obtaining regulatory approval of the
Product in the Sublicense Territory (the “Development Program”), and (b) if, in
the opinion of Sublicensee, the results of the Development Program so justify,
to diligently seek regulatory and pricing approval for such Product for such
Indication.  For purposes of this Section, “commercially reasonable best
efforts” shall mean efforts and timelines consistent with those used by
Sublicensee in its own priority development projects with its own products
deemed to have high commercial potential.  Preliminary timelines are attached
hereto as Exhibit 2 and shall be subject to adjustment in consultation with the
JDC.  Notwithstanding anything herein contained to the contrary, in the event
the results of two toxicity studies conducted by Sublicensee, that is, i) A
6-Month Oral (Dietary) Toxicity Study in Rats with a 1-Month Recovery Period and
ii) A 42-Week Oral (Dietary) Toxicity Study in Dogs with a 60-Day Recovery
Period (collectively, the “Long-Term Toxicity Studies”) is sufficient to meet
Sublicensor’s long-term toxicology needs, as accepted by FDA,  Sublicensor shall
reimburse JT for one-half (1/2) of the costs of the Long-Term Toxicity Studies
or for one-half (1/2) of any portion of the Long-Term Toxicity Studies accepted
by FDA as satisfying such toxicology requirements.

 
19

--------------------------------------------------------------------------------

 


7.2          Carcinogenicity Studies.  The parties will discuss in good faith
potential arrangements for a carcinogenicity study, including, without
limitation, potential cost-sharing mechanisms.
7.3          Regulatory Matters.
7.3.1        Assistance by Sublicensor. Sublicensor shall assist Sublicensee as
follows:
(a)           At any time during the term of this Agreement and as soon as
practical, Sublicensor shall make available to Sublicensee all Sublicensor
Know-How in the possession of Sublicensor, and shall cooperate with and provide
reasonable assistance to Sublicensee in its evaluation of such Sublicensor
Know-How.  On a continuing basis during the term of this Agreement, Sublicensor
shall make available to Sublicensee all additional Sublicensor Know-How
generated, acquired or possessed by Sublicensor or any Third Party on behalf of
Sublicensor. Sublicensor shall provide Sublicensee with a right of reference to
all such Sublicensor Know-How and Sublicensee shall have the right to include
such Sublicensor Know-How in any of its applications for Registrations. All such
Sublicensor Know-How shall be deemed the Proprietary Information of Sublicensor,
and all right, title and interest in and to such Sublicensor Know-How shall
remain vested in Sublicensor.
(b)           In the event that Sublicensor receives any inquiries or notices
from any Regulatory Authority which may affect the development and marketing of
a Product in the Sublicense Territory, Sublicensor shall immediately notify
Sublicensee.  Sublicensor agrees to assist Sublicensee in formulating a response
to such inquiries, including being available to meet with the Regulatory
Authority at a time and place acceptable to Sublicensor. Sublicensee shall
reimburse Sublicensor for its reasonable expenses incurred in rendering such
assistance, upon presentation by Sublicensor of an invoice documenting such
expenses.

 
20

--------------------------------------------------------------------------------

 

In the event that Sublicensee receives any inquiries or notices from any
Regulatory Authority which may affect the development and marketing of a Product
in the Sublicense Territory, Sublicensee shall immediately notify
Sublicensor.  Sublicensor agrees to assist Sublicensee in formulating a response
to such inquiries, including being available to meet with the Regulatory
Authority at a time and place acceptable to Sublicensee.
7.3.2       Assistance by Sublicensee.
(a)           On a continuing basis during the term of this Agreement,
Sublicensee shall make available to Sublicensor all Sublicensee Development Data
generated by Sublicensee or any Third Party on behalf of Sublicensee.
Sublicensee shall provide Sublicensor with a right of reference to all such
Sublicensee Development Data and Sublicensor shall have the right to include
such Sublicensee Development Data in any of its applications for Registrations
outside of the Sublicense Territory. All such Sublicensee Development Data shall
be deemed the Proprietary Information of Sublicensee, and all right, title and
interest in and to such Sublicensee Development Data shall remain vested in
Sublicensee.
(b)           In the event that Sublicensee receives any inquiries from any
Regulatory Authority which may affect the development and marketing of a Product
outside of the Sublicense Territory, Sublicensee shall immediately notify
Sublicensor.  Sublicensee agrees to assist Sublicensor in formulating a response
to such inquiries, including being available to meet with the Regulatory
Authority at a time and place acceptable to Sublicensee, if necessary.
Sublicensor shall reimburse Sublicensee for its reasonable expenses incurred in
rendering such assistance, upon presentation by Sublicensee of an invoice
documenting such expenses.
7.3.3       Registrations.  Subject to the terms and conditions of this
Agreement, each application for Registration shall be filed in the name of
Sublicensee or a designated Affiliate or sublicensee.  Sublicensee shall own all
right, title and interest in and to all applications for Registrations and
granted Registrations. Sublicensee shall be responsible for all disclosures and
correspondence to and with the Regulatory Authorities, and all disclosures and
correspondence with any Regulatory Authority in the Sublicense Territory
involving Sublicensor shall be made through Sublicensee. Sublicensee shall keep
Sublicensor advised of the status of all Registrations and any applications for
Registration.

 
21

--------------------------------------------------------------------------------

 


7.3.4       Exchange of Safety Information. The Parties shall exchange safety
information as per ICH guidelines so that each party can meet their regulatory
requirements.  The parties agree that a detailed agreement with respect to the
exchange of safety data is to be entered into separately.  Sublicensor shall, at
its own cost and expense, assemble, maintain, deploy and make available to
Sublicensee a database on any and all information on all serious adverse events
including those collected from its existing and future sublicensees, Sublicensee
and Panion.
7.4           Commercial Matters.  Subject to the provisions of Section 3.9,
Sublicensee shall have sole responsibility for all activities and costs
associated with marketing, advertising, promoting and selling the Products in
the Sublicense Territory.  Sublicensee shall use its commercially reasonable
efforts to market and sell the Product in the Sublicense Territory, in order
to maximize Net Sales.  Without limiting Sublicensee’s commercially reasonable
efforts obligation under this Section 7.4, Sublicensee shall (a) apply for all
required authorizations, including pricing and reimbursement, from Regulatory
Authorities in the Sublicense Territory as soon as reasonably and commercially
practicable following completion of all appropriate clinical trials; and (b)
make the first commercial sale of the Product in the Sublicense Territory as
soon as reasonably and commercially practicable following the issuance of the
marketing authorizations required for the manufacturing, distribution,
marketing, sale and use of the Product in the Sublicense Territory and the
completion of NHI (National Health Insurance) price listing.
7.5           Intentionally Omitted.
 
7.6           Progress Reports.  Within thirty (30) days of the close of each
calendar quarter, Sublicensee shall provide to Sublicensor a written report of
Sublicensee’s progress and activities in meeting Sublicensee’s obligations under
this Article 7 (“Progress Report”).  Progress Reports shall be in writing, and
shall set forth, in reasonable detail, relevant information including (i) the
status of clinical development programs for any Product; (ii) the status of
regulatory approvals in the Sublicense Territory concerning Products; (iii) the
status of other manufacturing, development and/or commercial activities
regarding Products, including, without limitation, names of Third Party
distributors; and (iv) any potential new Indications or line
extensions.  Sublicensee shall promptly supplement or clarify such Progress
Reports, upon Sublicensor’s reasonable request.

 
22

--------------------------------------------------------------------------------

 


ARTICLE 8.  PATENTS AND IMPROVEMENTS


8.1           Patent Prosecution and Maintenance.   For the purpose of securing
for the benefit to Sublicensee the Patent Rights in the Sublicense Territory,
Sublicensor shall maintain the bridge between Panion, Dr. Hsu and GloboAsia and
Sublicensee by: (i) promptly passing along to Sublicensee any and all copies of
relevant materials received from Panion, Dr. Hsu and GloboAsia with respect to
prosecution and maintenance of the Patent Rights in the Sublicense Territory;
and (ii) promptly passing along back to Panion, Dr. Hsu and GloboAsia any and
all comments, opinions, requests, suggestions and so forth received from
Sublicensee.  Sublicensor shall also promptly pass along to Sublicensee any
relevant rights obtained from Panion, Dr. Hsu or GloboAsia with respect to
prosecution and maintenance of Patent Rights in the Sublicense
Territory.  Notwithstanding the foregoing, Sublicensee may make direct contact
with Panion, Dr. Hsu and GloboAsia upon written consent by Keryx, which consent
shall not be unreasonably withheld or delayed, and provide to Sublicensor in a
timely manner i) summaries of meetings held with Panion, Dr. Hsu or GloboAsia,
as the case may be, without the presence of Sublicensor’s employees or
representatives, and ii) copies of relevant documents exchanged with Panion, Dr.
Hsu or GloboAsia, as the case may be, without being copied to
Sublicensor.  Sublicensor shall obtain from Panion, Dr. Hsu and GloboAsia the
authority in the Sublicense Territory for Sublicensee to prosecute or to cause
the prosecution of the patent applications that are enumerated in Exhibit 1 of
this Agreement, to obtain patents thereon and to maintain patents, including any
correction trials and invalidation trials,  included in the Patent Rights in
effect during the term of this Agreement using outside patent counsel, selected
by Sublicensee, that is agreed upon by Sublicensor and Panion, which agreement
shall not be unreasonably withheld or delayed by Sublicensor.  Sublicensee shall
be solely responsible for said prosecution of the patent applications that are
enumerated in Exhibit 1 of this Agreement, to obtain patents thereon and to
maintain patents, including any correction trials and invalidation trials,
included in the Patent Rights in effect during the term of this Agreement using
outside patent counsel that is mutually agreed upon by Sublicensor and
Sublicensee.  Sublicensor and Sublicensee agree as of the Effective Date that
Albert Wai-Kit Chan, Esq. is acceptable.  Sublicensee shall be solely
responsible for all costs and expenses relating to such patent applications and
patents.  Sublicensor shall make reasonably appropriate arrangements to enable
Sublicensee to: (i) obtain registration under the name of Sublicensee in the
Sublicense Territory of the exclusive license granted to Sublicensee under
Section 3.1 of this Agreement as a “Senyo Jisshiken” in accordance with Article
77 of the Japanese Patent Law within sixty (60) days after issuance or
registration of the relevant patents, and (ii) fully secure Sublicensee’s right
as a primary licensee in the Sublicense Territory until said registration of
“Senyo Jisshiken.”  Sublicensee shall keep Sublicensor advised of the status of
all patent applications and patents relating to the Patent Rights by providing
Sublicensor with copies of such patent applications and patents and copies of
all patent office correspondence relating thereto including any office actions
received by Sublicensee and responses or other papers filed by
Sublicensee.  Sublicensee specifically agrees to provide Sublicensor with copies
of patent office correspondence in sufficient time for Sublicensor to review and
comment on such correspondence and submit to Sublicensee any proposed response
thereto.  Sublicensee further agrees to provide Sublicensor with sufficient time
and opportunity, but in no event less than ten (10) days, to review and comment
on all proposed responses to patent office correspondence relating to such
patent applications and patents.  Sublicensor agrees that all final decisions
regarding the preparation and prosecution of such patent applications and
patents, reissues, reexaminations, interferences and oppositions relating
thereto shall be made by Sublicensee.  Notwithstanding the foregoing, in the
event of a decision regarding a Significant Event, Sublicensee will provide
Sublicensor with notice of such Significant Event and Sublicensor shall have
thirty (30) working days in which to assent or refuse to assent to such action,
with such assent not to be unreasonably withheld.  For purposes of this Section
8.1, “Significant Event” shall mean abandonment of an application, the filing of
divisional or continuation applications, or a significant narrowing of the scope
of patent application claims. Sublicensee shall have the right in its sole
discretion, to discontinue the prosecution of any such patent applications or
the maintenance of any such patents, and Sublicensor shall have the right to
assume responsibility for the prosecution of such patent applications or the
maintenance of such patents at its own expense. If Sublicensee elects not to
prosecute, and Sublicensor elects not to assume, any such patent applications or
not to maintain any such patents in the Sublicense Territory, Sublicensee’s
license rights and its obligations under this Agreement, with respect to such
patent applications and patents in the Sublicense Territory shall terminate,
without affecting its license rights and other obligations to pay with respect
to any other patent applications or patents included in the Patent
Rights.  After the Effective Date of this Agreement, in the event Exhibit 1 of
the Panion License Agreement is amended to add additional patents related to the
Compound (“Additional Patents”), the parties shall amend Exhibit 1 hereof to add
such Additional Patents.  Upon the written amendment of Exhibit 1, such
additional Patents shall be prosecuted and maintained in accordance with the
provisions of this Section 8.1.

 
23

--------------------------------------------------------------------------------

 
 
****** Confidential material redacted and filed separately with the Commission.
 
8.2           Improvements and Use of Development Data.
 
(a)           Each party shall notify the other party promptly of any sole or
joint inventions directed to Improvements under such party’s control. As between
the parties, Sublicensee shall own all right, title and interest in and to
Improvements invented solely by Sublicensee’s employees or contractors and
Sublicensor shall own all right, title and interest in and to Improvements
invented solely by Sublicensor’s employees or contractors.  Patent applications
and patents directed to jointly invented Improvements shall be jointly assigned
to and owned by Sublicensee and Sublicensor.  Subject to the provisions of
Article 12 with respect to Follow-on Products, during the term of this
Agreement, i) in the Sublicense Territory, to such extent as granted to
Sublicensee under Section 3.1 Sublicensee shall have the liberty to freely
practice Improvements, or license to any third party in connection with a
sublicense to sell Products, provided that such sublicensees agree to share any
Improvements with Sublicensor and Sublicensee, and ii) outside the Sublicense
Territory, the Sublicensor shall have the liberty to freely practice
Improvements, or license to any third party in connection with a sublicense to
sell Products, provided that such sublicensees agree to share any Improvements
with Sublicensor and Sublicensee.  In the event of a termination of this
Agreement by Sublicensor for breach by Sublicensee or by Sublicensee in the
absence of a breach by Sublicensor, then Sublicensor’s rights under this Section
8.2 related to Improvements shall survive but Sublicensee’s rights shall be
terminated and Sublicensor shall have a perpetual, exclusive, royalty-free,
sublicensable license for the purpose of commercialization of Product to any
patented Improvements solely or jointly invented by Sublicensee.  If this
Agreement is terminated by Sublicensee for breach by Sublicensor, then
Sublicensor may continue to have the rights set forth herein to non-patented
Improvements outside the Sublicense Territory without any consideration
therefor and shall have the option to acquire a license for the use outside the
Sublicense Territory of patented Improvements that were solely invented by
Sublicensee at a royalty rate of ****** of net sales of the relevant products
which, but for the license, would infringe a valid patent owned by
Sublicensee.  Upon expiration of this Agreement, Sublicensor may continue to
have the rights set forth herein to non-patented and jointly-invented
Improvements outside the Sublicense Territory without any consideration
therefor and shall have the option to acquire an exclusive, except as to
Sublicensee, license for the use outside the Sublicense Territory of patented
Improvements which were solely invented by Sublicensee at a royalty rate of
****** of net sales of the relevant products which, but for the license, would
infringe a valid patent owned by Sublicensee.   The formula for calculating net
sales for Sublicensor’s products under this Section 8.2(a) shall be consistent
with the provisions of Section 1.10 of this Agreement.

 
24

--------------------------------------------------------------------------------

 
 
(b)           During the term of this Agreement, for patent applications and
patents relating to Improvements invented solely by Sublicensor, the provisions
of Section 8.1 shall apply.
 
(c)           Following expiration or termination of this Agreement, Sublicensor
shall be solely responsible, at its sole discretion and expense, for preparing,
filing, prosecuting and maintaining in such countries where it deems
appropriate, patent applications and patents relating to Improvements invented
solely by Sublicensor and for conducting interference, re-examination, reissue
and opposition proceedings relating to such patent applications and patents.
 
(d)           During the term of this Agreement, Sublicensee shall be
responsible, in its sole discretion, for preparing, filing, prosecuting and
maintaining in the Sublicense Territory, patent applications and patents
relating to Improvements invented solely by Sublicensee or jointly by
Sublicensee and Sublicensor.  In case of Improvements invented jointly by
Sublicensee and Sublicensor, the costs necessary for preparation, filing,
prosecution and maintenance of the Improvements shall be equally borne by
Sublicensor and Sublicensee.  Notwithstanding the foregoing, if Sublicensee
elects (after consultation with Sublicensor) not to prosecute, or to discontinue
the prosecution of any patent applications concerning joint Improvements, or to
discontinue the maintenance of any patents or patent applications concerning
joint Improvements, then (i) Sublicensor shall have the right to assume the full
responsibility for the prosecution of such patent applications or the
maintenance of such patents and patent applications at its own cost and expense,
(ii) Sublicensee shall assign its interest in such patents and patent
applications to Sublicensor, and (iii) such patents and patent applications
shall no longer be subject to this Agreement.

 
25

--------------------------------------------------------------------------------

 
 
(e)           Following expiration or termination of this Agreement, Sublicensee
shall be solely responsible, in its sole discretion and expense, for preparing,
filing, prosecuting and maintaining in such countries where it deems
appropriate, patent applications and patents relating to Improvements invented
solely by Sublicensee and for conducting interference, re-examination, reissue
and opposition proceedings relating to such patent applications and patents.
 
(f)           Following expiration or termination of this Agreement, the parties
shall be jointly responsible for preparing, filing, prosecuting and maintaining
in such countries where the parties jointly agree, patent applications and
patents relating to Improvements jointly invented by the parties and for
conducting interference, re-examination, reissue and opposition proceedings
relating to such patent applications and patents. The parties shall jointly bear
all costs relating thereto. If one party elects to discontinue the prosecution
of any patent applications and patents filed pursuant to this Section 8.2(f), or
not to conduct any further activities with respect to such patent applications
or patents, the party electing to discontinue any such activities shall assign
to the other party all right, title and interest in and to such patents or
patent applications. The party electing to continue such activities shall be
solely responsible for all costs relating to such activities.
8.3           Trademarks.  Sublicensee shall be responsible for obtaining and
maintaining a trademark of its choice in the Sublicense Territory at its sole
expense.  Sublicensee shall own such trademark.  Sublicensee shall submit its
proposed trademark to the JSC for approval, which approval shall not be
unreasonably withheld or delayed.


26

--------------------------------------------------------------------------------


 
****** Confidential material redacted and filed separately with the Commission.
 
ARTICLE 9.  INFRINGEMENT


9.1           Infringement by a Third Party.  In the event that either party
becomes aware that a Compound or a Product being made, used or sold by a Third
Party infringes the Patent Rights licensed hereunder, such party shall promptly
advise the other party of all known facts and circumstances relating thereto. To
the extent of their respective ability under Japanese law, Panion (on behalf of
itself and Dr. Hsu) and Sublicensor shall have the first and second right,
respectively, to enforce at its sole expense the Patent Rights licensed under
this Agreement against infringement by Third Parties.  Sublicensee shall
reasonably cooperate in any such enforcement and, if necessary, join as a party
therein, at the expense of Sublicensor.  Sublicensor shall have the right to
retain ****** of the proceeds of any such enforcement action.   Notwithstanding
the foregoing, Sublicensee shall have the right to enforce against infringement
by Third Parties of the Patent Rights licensed hereunder, in the event that
neither Panion (on behalf of itself and Dr. Hsu) nor Sublicensor exercise its
right.  Sublicensor shall make all necessary arrangements with Panion, Dr. Hsu
and GloboAsia for Sublicensee to take actions against infringement by Third
Parties of the Patent Rights licensed hereunder.


9.2           Infringement by Sublicensee.   In the event that it is determined
by any court of competent jurisdiction that the import, manufacture, use or sale
of any Product or Compound by Sublicensee or its sublicensees in accordance with
the terms and conditions of this Agreement infringes, or Sublicensee and
Sublicensor reasonably determine and agree that the import, manufacture, use or
sale of such Product or Compound is likely to infringe, a Third Party patent or
related intellectual property right in the Sublicense Territory, Sublicensee
shall in consultation with Sublicensor use its reasonable best efforts to: (i)
procure at Sublicensor’s expense a license from such Third Party
authorizing Sublicensee to continue to import, manufacture, use or sell such
Product or Compound; or (ii) modify such Product or Compound or its manufacture
so as to render it non-infringing.
 
27

--------------------------------------------------------------------------------


 
9.3          In the event that neither of the foregoing alternatives is
reasonably available or commercially feasible, Sublicensee may at its option (i)
either cease the import, manufacture, use and sale of such Product or Compound
for so long as and to the extent that such activities are infringing the
relevant Third Party patents, in which case the obligation of Sublicensee
hereunder to pay royalties shall also cease, or (ii) terminate the rights and
licenses granted in the Sublicense Territory in which the infringement of Third
Party patents has occurred or is likely to occur, in which case the obligation
of Sublicensee hereunder to pay royalties shall also terminate in the Sublicense
Territory.  With regard to damages caused to Sublicensee by a Third Party patent
or related intellectual property right for which Sublicensor would otherwise
have been solely responsible for payment of royalties under Section 5.5, Section
14.2 will apply.


ARTICLE 10.  MANUFACTURE & SUPPLY


10.1         Supply for Sublicensee’s pre-clinical and clinical activities.
10.1.1     Supply.  As of September 26, 2007, and until the date on which
Sublicensee establishes its own supply of Product, whether through Sublicensee’s
manufacture or through a Direct Supply Agreement with a Third Party as provided
in Section 10.2.3 (such end date of Sublicensor’s obligation to supply Product
shall be hereinafter referred to as the “Supply End Date”), Sublicensor agrees
to supply Sublicensee necessary quantities of Compound, formulated Compound
(interim product) (if any) and/or Product for Sublicensee’s use in preclinical
studies and clinical studies (“Development Supplies”) in the Sublicensee
Territory.  As of the Effective Date, Sublicensor and Sublicensee agree that the
Supply End Date has occurred and Sublicensee has established a direct supply
contract with a Third Party contractor Sublicensor may obtain Development
Supplies from its Third Party contract manufacturers (“Third Party
Manufacturers”) that are then manufacturing Compound, formulated Compound
(interim product) (if any) and/or Product for Sublicensor’s or its other
licensees’ use in its non-clinical studies or clinical trials of the Product
outside the Sublicensee Territory.  Development Supplies provided to Sublicensee
shall be manufactured in the same formulation and to the same specifications as
the Compound and/or Product such Third Party Manufacturers are supplying to
Sublicensor or its other licensees for use in pre-clinical studies or clinical
trials in the United States as of September 26, 2007 or such subsequent date as
may be specified by Sublicensee unless Sublicensee agrees otherwise in writing.

 
28

--------------------------------------------------------------------------------

 
 
****** Confidential material redacted and filed separately with the Commission.
 
10.1.2     Purchase Price. The purchase price Sublicensee shall pay Sublicensor
for Development Supplies shall be ****** for such Development Supplies provided
to Sublicensee in accordance with this Article 10, ****** incurred by
Sublicensor directly in connection with the provision of such Development
Supplies (including, e.g.,  cost of Sublicensor staffing necessary to organize
such supplies, insurance and taxes, if any), without mark-up by
Sublicensor.  Where possible, Sublicensor shall organize production of
Development Supplier in a manner to minimize staffing costs which must be
transmitted to Sublicensee.  Sublicensor further agrees that it will disclose in
advance to Sublicensee details of such cost and that such cost shall be subject
to Sublicensee’s approval, which shall not be unreasonably withheld or
delayed.  Sublicensor shall submit an invoice to Sublicensee therefor, and
Sublicensee shall pay Sublicensor within thirty (30) days of its receipt of each
such invoice.
10.1.3     Quantity and Schedule for Delivery of Development
Supplies. Sublicensee shall present to Sublicensor in writing, at least
quarterly, its requirements for Development Supplies for Sublicensee’s
pre-clinical and clinical development activities sufficiently in advance of
initiating pre-clinical or clinical studies.  Sublicensor will evaluate, using
commercially reasonable efforts, its capability and the capability of its Third
Party Suppliers to supply the Development Supplies to Sublicensee in accordance
with the requested quantities and schedule.  Thereupon, the Sublicensor will
provide to Sublicensee a written commitment schedule to supply the requested
Development Supplies to Sublicensee.  Sublicensee shall not sell any portion of
Development Supplies provided by Sublicensor under this Section 10.1 to any
Third Party for any purpose.  If there are any additional terms and conditions
reasonably necessary for the provision of Development Supplies by Sublicensor or
its Affiliates to Sublicensee for pre-clinical and clinical development
activities in accordance with the pre-clinical and clinical development plan of
Sublicensee and this Section 10.1, the Parties shall discuss and agree upon them
as soon as reasonably practicable, consistent with this Section 10.1.
 
29

--------------------------------------------------------------------------------


 
10.1.4     Sublicensor’s Further Obligations.  For Development Supplies,
Sublicensor or its Affiliates shall provide (or cause its Third Party
Manufacturer to provide) Sublicensee with the following:
(a)           specifications of intermediates, as appropriate, and Compound, and
testing methods and certificates of analysis (“COA”) for the intermediates, as
appropriate, and Compound;
(b)           specifications of formulated Compound (interim product) (if any)
or Product, and testing methods and COAs for the formulated Compound (interim
product) (if any) or Product;
(c)           specifications of excipients (if any), packaging materials, and
testing methods and COAs for the excipients (if any), packaging materials used
for formulated Compound (interim product) (if any) or Product;
(d)           certificate of manufacturing (“COM”) or certificate of compliance
(“COC”) for intermediates, as appropriate, and Compound;
(e)           COC for formulated Compound (interim product) (if any) and/or
Product;
(f)           batch records for both intermediates, Compound, formulated
Compound (interim product) (if any) and Product; and
(g)           TSE certificate of Compound and excipients (including capsule
shell).
In connection with Development Supplies provided by Sublicensor or its
Affiliates to Sublicensee, one or more separate quality agreements (“Quality
Agreement(s)”) shall, upon Sublicensee’s request, be negotiated in good faith
and entered into by the Parties.  Any such Quality Agreement(s) shall be subject
to and governed by this Article 10 and this Agreement, and shall contain
customary terms pertaining to the Parties’ obligations with respect to cGMP
production, release and/or distribution of Product.  The quality departments of
Sublicensee and Sublicensor shall collaboratively prepare such Quality
Agreement(s) within such time period as reasonably requested by
Sublicensee.  Sublicensor acknowledges that Sublicensee has a right to conduct
or have a Third Party conduct quality tests of Development Supplies to verify
that the Development Supplies (including their active ingredients) conform to
GLP or GMP (as applicable) standards or other quality standards and is
authorized to disclose Sublicensor Know-How to such Third Party to the extent
necessary for such purpose.

 
30

--------------------------------------------------------------------------------

 


10.1.5     Delivery. All Development Supplies provided by Sublicensor shall be
deemed to be delivered to Sublicensee at the point where Sublicensor delivers
such Development Supplies to the carrier selected by Sublicensee (which shall be
the Third Party Manufacturer’s facility or Sublicensor’s location), and the
title and risk thereto shall be simultaneously transferred to
Sublicensee.  Sublicensee shall be responsible for all costs of transportation,
freight, insurance, customs and import formalities pertaining to shipment of
Development Supplies to Sublicensee.
10.1.6     Specification.  Specifications for Development Supplies to be
delivered pursuant to this Section 10.1 and (if applicable) the Quality
Agreement(s) shall be those approved and utilized by Sublicensor and presented
to the JDT.  To the extent that Sublicensee desires to obtain Development
Supplies that are manufactured in accordance with different specifications,
Sublicensee may choose to be solely responsible for securing such Development
Supplies (from Sublicensor’s Third Party Manufacturer or
otherwise).  Development Supplies shall be provided to Sublicensee along with a
COC, relevant batch records and a COA for each shipment.
The parties shall duly review and discuss all specifications and CMC controls to
define the Japanese regulatory requirements for Development Supplies with the
goal of ensuring that they are fully-compliant with such requirements for each
stage of Pharmaceutical Development (“CMC Requirements”).  Once the Parties have
agreed on such CMC Requirements, which agreement shall not be unreasonably
withheld or delayed, Sublicensor will make reasonable efforts, to the extent
possible within existing technical and commercial constraints, to ensure
Development Supplies prepared for Sublicensee meet such CMC Requirements.  In no
event will Sublicensor deliberately prepare Development Supplies which do not
meet such requirements or ship such to Sublicensee without Sublicensee’s express
written consent.  In the event Development Supplies prepared for Sublicensee do
not meet the CMC Requirements, Sublicensor will notify Sublicensee within two
business days of such knowledge and the Parties will jointly review and discuss
the appropriate course of action.

 
31

--------------------------------------------------------------------------------

 


10.1.7     Audit of facilities by Sublicensee. At any time during clinical
development in the Sublicensee Territory, Sublicensee (or its designee) shall
have the right to audit facilities that manufacture any of the Development
Supplies as well as storage or testing facilities for them.   Sublicensor shall
cooperate and cause each Third Party Manufacturer and/or testing facility to
cooperate with Sublicensee (or its designee) for such audit.
10.1.8     Audit of facilities by Regulatory Authority.  If Regulatory Authority
requests an inspection or audit of Sublicensor’s or its Third Party
Manufacturer’s facility and Sublicensee with regard to the intermediates,
Compound or Product (including a manufacturing, storage or testing facility for
each) anywhere in the world, Sublicensor shall use good faith efforts to
cooperate with Sublicensee and Regulatory Authority in fulfilling such request
(and, if applicable, shall use good faith efforts to cause its Third Party
Manufacturer to cooperate with Regulatory Authority and Sublicensee in
fulfilling such requested inspection or audit).  Following receipt of the
inspection or audit observations of the Regulatory Authority (a copy of which
Sublicensor shall promptly provide to Sublicensee), Sublicensor shall use good
faith and reasonable efforts to consult with Sublicensee and prepare the
response to any such observations, in English.
10.2        Transfer of Manufacturing Technology.  The Parties jointly
acknowledge that the activities which are the subject of this Section 10.2 are
complex, time-consuming, and require good communication to execute successfully
in a timely manner.  Accordingly, at the time Sublicensee invokes any of these
parts, the parties may form a Manufacturing Steering Team to plan and execute
the activities.  The reasonable commercial efforts of Sublicensor cannot make up
for lack of adequate planning, task definition, and advance notice.    It is
agreed that the Manufacturing Steering Team meetings shall be held quarterly and
its activities shall be governed by Section 3.6.
10.2.1     Transfer by Sublicensor.  At any time during the Term of the
Agreement, upon reasonable request by Sublicensee (through the Alliance
Managers), Sublicensor shall provide to Sublicensee copies of written
documentation pertaining to manufacturing technologies, but only to the extent
that such documentation is necessary for Sublicensee (i) to conduct its
pre-clinical and clinical development activities or (ii) to make arrangements
for supply of Compound, formulated Compound (interim product) (if any) and/or
Product for Sublicensee’s use in Phase III clinical trials, and
commercialization of Product in the Sublicensee Territory.  Manufacturing
technologies shall include methods of synthesis, manufacturing, testing,
analysis and formulation of intermediates, Compound, formulated Compound
(interim product) (if any) or Product, as well as the following items, to the
extent controlled by Sublicensor:

 
32

--------------------------------------------------------------------------------

 


(a)           Methods for testing compliance with the specifications for
intermediates, Compound, and additional test methods for stability studies for
the intermediates, Compound;
(b)           Test Methods for the specifications for formulated Compound
(interim product) (if any) or Product, and additional test methods for stability
studies for them;
(c)           Manufacturing method (including in-process test methods) of
Compound, formulated Compound (interim product) (if any) and finished Product;
(d)           Specifications or other information regarding intermediates,
Compound, formulated Compound (interim product) (if any) or Product, or starting
materials, intermediates, reagents, therefor (which shall be provided to
Sublicensee by Sublicensor or its Affiliates or, to the extent practicable,
through Third Party Manufactures or Third Party suppliers of such starting
materials, intermediates, or reagents); and
(e)           any other matters related to manufacturing or storage to be agreed
on by the parties.
In addition, Sublicensor or its Affiliates shall, upon Sublicensee’s reasonable
request, provide up to sixty (60) hours of hands-on training at Sublicensor’s or
its Third Party Manufacturer's facility by qualified Sublicensor or its Third
Party Manufacturers’ technicians without charge, and thereafter, upon
Sublicensor’s agreement to provide additional hours of hands-on training at
Sublicensor’s or its Third Party Manufacturer's facility, Sublicensor shall
provide up to fifty (50) additional hours of such training for which Sublicensee
shall pay Sublicensor’s qualified technicians at a rate to be agreed, based on
industry standard, by the Parties, negotiating in good faith.  Upon the request
for training, the Parties shall jointly approve a plan for training including
timing, objectives, and activities.  Sublicensor shall use reasonable commercial
efforts to ensure the training is completed in accordance with the objectives
and timing formulated by the Parties.  Upon Sublicensee’s reasonable request,
Sublicensor also shall use good faith efforts to facilitate an interaction
between Sublicensee and Sublicensor’s Third Party Manufacturers or other Third
Party suppliers which have supplied or are now supplying starting materials to
Sublicensor, its other licensees or its Third Party Manufacturers, to aid
Sublicensee in obtaining information regarding intermediates, Compound,
formulated Compound (interim product) (if any) or Product or starting materials,
intermediates, and reagents therefor.

 
33

--------------------------------------------------------------------------------

 


10.2.2     Quality Agreements with Third Party Suppliers.  Sublicensor and
Sublicensee acknowledge that, pursuant to the Japanese Pharmaceutical Affairs
Law, certain quality agreements are required to be entered into among
Sublicensee and each direct or indirect supplier of intermediates,
Compound, formulated Compound (interim product) (if any) and Product (each such
agreement, a “Third Party Quality Agreement”), and that such Third Party Quality
Agreement is required to enable Sublicensee to directly control quality matters
with respect to intermediates, Compound, formulated Compound (interim product)
(if any) and Product.  The Parties also acknowledge that each such Third Party
Quality Agreement shall be filed with Regulatory Authority at the time of the
filing of the market approval for finished Product in the Sublicensee
Territory.  For this purpose, upon request of Sublicensee, Sublicensor shall use
good faith efforts to reasonably cooperate with Sublicensee, and to cause each
Third Party Manufacturer or supplier to cooperate with Sublicensee, in
Sublicensee’s efforts to enter into such Third Party Quality Agreements with
such Third Party(ies) in a timely manner.
10.2.3     Direct Supply Agreement with Third Party Manufacturers.
(a)           At any time during the period when Sublicensor or its Affiliates
is providing Development Supplies to Sublicensee, and until Sublicensee has a
direct supply contract with Third Party contractors, upon reasonable request by
Sublicensee, Sublicensor agrees to use good faith and reasonable efforts to (i)
facilitate Sublicensee’s efforts to enter into supply agreements with
Sublicensor’s or its Affiliates’ Third Party Manufacturers or other Third Party
suppliers of intermediates, Compound, formulated Compound (interim product) (if
any) or Product or starting materials, intermediates, or reagents for
Development or commercial supply purposes (“Direct Supply Agreements”); and (ii)
in connection with such Direct Supply Agreements, cooperate with Sublicensee to
provide Sublicensee with reasonable access to pertinent manufacture technologies
that are necessary for manufacturing intermediates, Compound, formulated
Compound (interim product) (if any) and/or Product, including the information
specified in clauses (a) through (g) of Section 10.1.4.

 
34

--------------------------------------------------------------------------------

 
 
(b)           Sublicensor grants Sublicensee and its sublicensees the exclusive
right, without any restrictions, to manufacture (and have manufactured) the
active pharmaceutical ingredient for purposes of developing and supplying the
same solely in the Sublicensee Territory, provided that Sublicensee and its
sublicensees shall bear all costs associated with such production.  Sublicensee
shall pay to Sublicensor a fee (the “Manufacturing Fee”) equal to seven and one
half percent (7.5%) of the manufacturing and procurement cost of all batches of
active pharmaceutical ingredient that are manufactured by or on behalf of
Sublicensee or its sublicensees, except for when those manufactured batches are
for commercial use by Sublicensee or its sublicensees in which case the
Manufacturing Fee shall not apply.  Sublicensee shall provide to
Sublicensor copies of all invoices for such manufacture and procurement of
active pharmaceutical ingredient that are manufactured by or on behalf of
Sublicensee or its sublicensees where the Manufacturing Fee applies at the same
time that Sublicensee provides its Progress Reports.  The parties herby confirm
and agree that said seven and one half percent (7.5%) Manufacturing Fee shall be
retroactively applied to Development Supplies manufactured by a Third Party
Manufacturer for and on behalf of Sublicensee under direct contract between such
Third Party Manufacturer and Sublicensee on or after November 14, 2008.
 (c)          It shall be the responsibility of Sublicensee to ensure that the
quality of intermediates, Compound, formulated Compound (interim product) (if
any) and/or Product in the Sublicense Territory is in compliance with the
standards of the applicable Regulatory Authority.
10.2.4     Accreditation.  Sublicensor and Sublicensee acknowledge that,
pursuant to the Japanese Pharmaceutical Affairs Law, each foreign manufacturer
of medical products with respect to each supplier of intermediates, Compound,
formulated Compound (interim product) (if any) and/or Product, including any
test or storage facility, for commercial supply is required to be accredited as
of the time when Sublicensee files a marketing approval for Product in the
Sublicensee Territory.  In order to obtain such accreditation, Sublicensor shall
use good faith efforts to cooperate reasonably with Sublicensee in causing each
Third Party Manufacturer to apply to Regulatory Authority by themselves or
having Sublicensee apply on their behalf at least six (6) months prior to
Sublicensee’s anticipated date for the filing of a marketing approval in Japan.

 
35

--------------------------------------------------------------------------------

 
 
****** Confidential material redacted and filed separately with the Commission.
 
10.3            Further Discussion.  Sublicensor shall, in the event it wishes
to be supplied with the Compound and/or the Product from Sublicensee and/or its
Third Party Manufacturers, enter into discussion with Sublicensee thereon.  In
case Sublicensee agrees to supply to Sublicensor said Compound and/or Product,
then the Sections 10.1 and 10.2 hereinabove shall apply mutatis mutandis.
 
ARTICLE 11.  NON-COMPETITION


11.1           Ferric Ion Products.  During the Term of this Agreement,
Sublicensee shall not develop, make, have made, use, have used, offer to sell,
sell, have sold, import or export a product containing ferric ion as the sole
active pharmaceutical ingredient, other than the Product or a Combination
Product, for the treatment of hyperphosphatemia in the Sublicense Territory.
11.2           Other Competing Products.  For a period of ****** from first
commercial launch of a Product in the Sublicense Territory, Sublicensee shall
not offer to sell, sell, or have sold a product, other than the Product or a
Combination Product, for the treatment of hyperphosphatemia in the Sublicense
Territory.  Nothing in this Section 11.2 shall prevent Sublicensee from engaging
in research and development activities for such a product in anticipation of
marketing and selling after expiration of the ****** period.  Further, nothing
in this Section 11.2 shall relieve Sublicensee of their obligations under
Article 7 to diligently advance the development and commercialization of
Products in the Sublicense Territory.

 
36

--------------------------------------------------------------------------------

 
 
****** Confidential material redacted and filed separately with the Commission.
 
ARTICLE 12.  FOLLOW-ON PRODUCTS


12.1        Follow-on Products.  For a period of ****** from September 26, 2007,
Sublicensee will have a right of first negotiation to any Follow-on Products
which Sublicensor develops or otherwise obtains rights to as follows:  (i)
Following completion of the first Phase II clinical study of such Follow-on
Product, Sublicensor shall describe the Follow-on Product in writing in
reasonable detail, and such description shall be protected as Proprietary
Information under this Agreement (a “Confidential Disclosure”); (ii) Sublicensor
shall provide the Confidential Disclosure to Sublicensee; and (iii) during the
period commencing upon Sublicensee’s receipt of the Confidential Disclosure and
expiring ****** days thereafter (the “Discussion Period”), the parties shall
discuss in good faith a license and commercialization agreement with respect to
the Follow-on Product in the Sublicense Territory.  If the parties do not reach
agreement during the Discussion Period, then the Right of First Negotiation
shall expire, and Sublicensor shall be free to exploit the Follow-on Product on
its own, or to market the Follow-on Product to others, on terms no less
favorable to Sublicensor than the final terms offered by Sublicensor.  In the
event Sublicensor receives an offer from any Third Party to license or
commercialize the Follow-on Products (an “Outside Offer”), Sublicensor shall
promptly so notify to Sublicensee before accepting or rejecting such Third Party
offer.
 
12.2        Other Compounds in the Field of Nephrology.  For a period of
******  from September 26, 2007, in the event that Sublicensor (a) acquires,
licenses, obtains licenses, or develops a compound for use in the field of
nephrology; and (b) is considering a development and/or marketing partner or
licensee in the Sublicense Territory, then Sublicensor and Sublicensee shall
meet (before or at substantially the same time as Sublicensor meets with other
potential partners) to discuss in good faith the possibility of collaborating in
connection with such compound in the Sublicense Territory.
 
ARTICLE 13.  PRICING
 
13.1        Pricing.  Sublicensee shall be solely responsible for establishing
the price for Products in the Sublicense Territory.

 
37

--------------------------------------------------------------------------------

 

13.2        Unexpected Events.  The parties acknowledge that the economic
provisions of this Agreement may be affected by unexpected decisions made by
pricing authorities in the Sublicense Territory.  In the event that unexpected
decisions by the pricing authority causes Sublicensee to have difficulties in
continuing development of or marketing Product from economic or commercial point
of view such as, (a)  a determination by the NHI to set the price for Product in
the Sublicense Territory by reference to Caltan (calcium carbonate); or (b) the
authority forces drastic price cuts for Phosphate Binders; or (c) the authority
applies flat-sum reimbursement to the treatment of dialysis including Phosphate
Binders, then the parties agree to meet in good faith to discuss and to
determine appropriate adjustments to this Agreement to address the unexpected
events, including consideration of any future milestone and royalty obligations
contained in Articles 4 and 5.    In the event that, after due discussion and
consideration under this Section 13.2, Sublicensee determines that it is no
longer economically viable to commercialize the Product, then such a decision
not to, or to cease, commercialization shall be considered a termination by
Sublicensee for purposes of this Agreement and the provisions of Article 16
shall apply
 
ARTICLE 14.  INDEMNIFICATION


14.1        Indemnification by Sublicensee.  Sublicensee agrees to indemnify and
hold Sublicensor, its directors, officers, employees and agents harmless from
and against any liabilities or damages or expenses in connection therewith
(including reasonable attorneys’ fees and costs and other expenses of
litigation) (collectively “Claims”) resulting from (i) any willful
misrepresentation of a material fact or breach of warranty by Sublicensee under
this Agreement; (ii) any Claim by Third Parties (other than Claims related to
Third Party patent or other intellectual property rights in the Sublicense
Territory or Claims that are the subject of indemnification by Sublicensor under
Section 14.2) arising out of the exercise of Sublicensee’s rights under this
Agreement or the failure of Sublicensee to perform the activities described in
Section 3.1 in compliance with all applicable laws, rules and regulations,
applicable product specifications and handling and storage protocols, common
practices in the pharmaceutical industry, or requirements of this Agreement, the
Clinical Supply Agreement or Commercial Supply Agreement; (iii)
Sublicensee’s gross negligence or willful misconduct (or that of its Affiliates,
sublicensees, third-party contractors or distributors); and (iv) the enforcement
by Sublicensor of its indemnification rights against Sublicensee under clause
(ii) of this Section 14.1.

 
38

--------------------------------------------------------------------------------

 

14.2        Indemnification by Sublicensor.  Sublicensor hereby agrees to
indemnify and hold Sublicensee and its officers, directors, employees and agents
harmless from and against any liabilities or damages or expenses in connection
therewith (including reasonable attorneys’ fees and costs and other expenses of
litigation) resulting from (i) any willful misrepresentation of a material fact
or breach of warranty by Sublicensor under this Agreement; (ii) manufacture of
Compound by Sublicensor or its Affiliate(s) or its Third Party contractor(s),
for Sublicensee’s development activities not in compliance with the agreed
specifications therefor; (iii) the development, testing, manufacture,
commercialization, use, handling or distribution by or on behalf of Sublicensor
or Sublicensor’s other sublicensee(s) of the Compound or Product outside the
Sublicense Territory, including the administration of Compound or Product to
humans and any product liability Claim arising therefrom (other than a Claim
that is the subject of indemnification by Sublicensee under Section 14.1(i) or
(iii));  (iv) any Claim arising from the Inherent Nature of the Product; (v)
Sublicensor’s gross negligence or willful misconduct (or that of its Affiliates,
sublicensees, third-party contractors or distributors); and (vi) the enforcement
by Sublicensee of its indemnification rights under this Section 14.2.  For
purposes of this Article 14, the term “Inherent Nature of the Product” means
bodily injury caused solely by a design defect in the molecular or chemical
structure of the Compound and not caused in whole or in part by other factors,
including, without limitation, manufacture, testing, warning, advertising, sale,
marketing, packaging, alteration or modification, labeling, instructions or
promotion of the Product, whether that claim is based in tort, contract, fraud
or any other theory.
14.3        Unknown Source Product Liability.  Notwithstanding the foregoing,
Sublicensor and Sublicensee shall equally share all losses arising from Unknown
Source Product Liability in the Sublicense Territory.  As used in this Section
14.3, “Unknown Source Product Liability” shall mean any portion of any Third
Party claim for product liability that does not arise from: (i) Sublicensee’s
failure to perform the activities described in Section 3.1 in compliance with
all applicable laws, rules and regulations, applicable product specifications
and handling and storage protocols, common practices in the pharmaceutical
industry, or requirements of this Agreement, the Clinical Supply Agreement or
Commercial Supply Agreement; (ii) Sublicensee’s gross negligence, or willful
misconduct (or that of its Affiliates, sublicensees, third-party contractors or
distributors); or (iii) the Inherent Nature of the Product
 
39

--------------------------------------------------------------------------------


 
****** Confidential material redacted and filed separately with the Commission.
 
14.4        Indemnification Procedures.  Each indemnified party shall promptly
notify the indemnifying party in writing of any action, claim or liability in
respect of which the indemnified party intends to claim indemnification from the
indemnifying party.  The indemnified party shall permit the indemnifying party,
at its discretion, to settle any such action, claim or liability, and agrees to
the complete control of such defense or settlement by the indemnifying party,
provided however, that such settlement does not adversely affect the rights of
the indemnified party hereunder or impose any obligations on the indemnified
party in addition to those set forth herein in order for it to exercise such
rights.  No such action, claim or liability shall be settled by the indemnified
party without the prior written consent of the indemnifying party, which consent
shall not be unreasonably withheld or delayed, and the indemnifying party shall
not be responsible for any legal fees or other costs incurred by the indemnified
party other than as provided herein.  The indemnified party and its directors,
officers, employees and agents shall cooperate fully with the indemnifying party
and its legal representatives in the investigation and defense of any action,
claim or liability covered by this indemnification, and shall have the right,
but not the obligation, to be represented by counsel of their own selection and
at their own expense.
14.5         Limitation of Liability. Notwithstanding anything to the contrary
herein, (i) neither party shall be liable to the other party for any indirect,
incidental or consequential damages arising out of any terms or conditions in
this Agreement or with respect to the performance hereof; and (ii) Sublicensor’s
obligation to indemnify Sublicensee for claimsarising from the Inherent Nature
of the Product pursuant to Section 14.2(iv) and Unknown Source Product Liability
pursuant to Section 14.3 shall not exceed the aggregate sum of ******.
14.6         Survival of Representations and Warranties.  The representations
and warranties contained in this Agreement shall survive the expiration or
termination of this Agreement and shall remain in full force and effect.

 
40

--------------------------------------------------------------------------------

 

ARTICLE 15.  CONFIDENTIALITY


15.1        Treatment of Proprietary Information.  Except as otherwise provided
in this Article 15, during the term of this Agreement and for a period of five
(5) years following expiration or termination thereof, a party (the “Receiving
Party”) will retain in confidence and use only for purposes of this Agreement
Proprietary Information supplied by or on behalf of the other party (the
“Disclosing Party”).  For purposes of this Article 15, all such Proprietary
Information which a Receiving Party is obligated to retain in confidence shall
be disclosed in written form and marked “Confidential” or with similar
designation, or if originally disclosed visually or orally, reduced to such
written form within thirty (30) days of such original disclosure.
15.2        Right to Disclose.  To the extent it is reasonably necessary or
appropriate to fulfill its obligations or exercise its rights under this
Agreement or any rights which survive termination or expiration hereof, a
Receiving Party may disclose Proprietary Information to its Affiliates,
Sublicensees, consultants, agents, outside contractors and clinical
investigators (collectively the “Representatives”) on condition that such
Representatives agree (i) to keep the Proprietary Information confidential for
 at least the same time periods and to the same extent as such party is required
to keep the Proprietary Information confidential and (ii) to use the Proprietary
Information only for such purposes as the Receiving Party is entitled to use the
Proprietary Information.  Each party warrants that each of its Representatives
to whom any Proprietary Information is disclosed shall previously have been
informed of the confidential nature of the Proprietary Information and shall
have agreed to be bound by the terms and conditions of confidentiality as set
forth in this Agreement.  The Receiving Party shall ensure that the Proprietary
Information provided by the Disclosing Party shall not be used or disclosed by
such Representatives except as permitted by this Agreement.  The Receiving Party
shall stand responsible for any breach by its Representatives of the
confidentiality provisions set forth in this Agreement.
15.3        Release From Restrictions.  The obligation not to disclose
Proprietary Information shall not apply to any part of such Proprietary
Information which:
(i) is or becomes patented, published or otherwise part of the public domain
other than by the unauthorized acts of the Receiving Party or its Affiliates or
Sublicensees in contravention of this Agreement; or
(ii) is disclosed to the Receiving Party by a Third Party which did not obtain
such Proprietary Information directly or indirectly from the Disclosing Party;
or

 
41

--------------------------------------------------------------------------------

 


(iii) prior to disclosure under this Agreement, was already in the possession of
the Receiving Party as evidenced by its written records, provided such
Proprietary Information was not obtained, directly or indirectly, from the
Disclosing Party; or
(iv) is developed by the Receiving Party independent of Proprietary Information
received from the Disclosing Party as evidenced by its written records.
 
15.4        Public Domain.  For the purpose of this Agreement, specific
information disclosed as part of the Proprietary Information shall not be deemed
to be in the public domain or in the prior possession of the Receiving Party
merely because it is embraced by more general information in the public domain
or by more general information in the prior possession of the Receiving Party.
 
15.5        Ownership of Proprietary Information. Except as otherwise agreed to
hereunder, all Proprietary Information disclosed by the Disclosing Party shall
remain the property of the Disclosing Party.  In cases where return of
Proprietary Information is requested according to Article 16 hereunder, upon the
written request of the Disclosing Party (i) all tangible Proprietary Information
provided by the Disclosing Party (including, but not limited to all copies
thereof) except for Proprietary Information consisting of analyses, studies and
other documents prepared by or for the benefit of the Receiving Party shall be
promptly returned to the Disclosing Party, and (ii) all portions of such
analyses, studies and other documents not prepared by or for the benefit of the
Receiving Party (including all copies thereof and all unused samples of
materials provided by the Disclosing Party) which are within the definition of
Proprietary Information shall be destroyed, and the Receiving Party shall
certify such destruction in writing to the Disclosing Party.  Notwithstanding
the foregoing, the Receiving Party may retain one copy of the Proprietary
Information of the Disclosing Party in its legal department for the sole purpose
of determining its obligations hereunder.

 
42

--------------------------------------------------------------------------------

 

15.6         Legal Disclosure. The Receiving Party may disclose the Proprietary
Information of the Disclosing Party to the extent reasonably necessary in
prosecuting or defending litigation, complying with applicable laws,
governmental regulations or court order, or otherwise submitting required
information to tax or other governmental authorities.  If the Receiving Party
intends to so disclose any such Proprietary Information, the Receiving Party
shall provide the Disclosing Party prompt prior notice of such fact so that the
Disclosing Party may seek to obtain a protective order or other appropriate
remedy concerning any disclosure of such Proprietary Information.  The Receiving
Party will reasonably cooperate with the Disclosing Party in connection with the
Disclosing Party’s efforts to obtain any such order or other remedy.  If any
such order or other remedy does not fully preclude the disclosure of such
Proprietary Information, the Receiving Party will make such disclosure only to
the extent that such disclosure is legally required and will use its reasonable
efforts to have confidential treatment accorded to the disclosed Proprietary
Information.
 
15.7         No Title.  Except as otherwise expressly set forth in this
Agreement, nothing herein shall be construed as giving the Receiving Party any
right, title and interest in and to the Proprietary Information of the
Disclosing Party.
 
15.8         Permitted Disclosures.
15.8.1 Disclosure by Sublicensee. Notwithstanding the foregoing, subject to
review and comment by Sublicensor, Sublicensee may disclose Sublicensor
Proprietary Information to the extent such disclosure is reasonably necessary
for (a) the development of the Compound or the Product, (b) the filing of
applications for Registration, (c) the commercialization of the Compound or the
Product, or (d) the filing or prosecution of a patent applications and patents
relating to Improvements invented solely by Sublicensee or jointly by
Sublicensee and Sublicensor.
15.8.2 Disclosure by Sublicensor.  Notwithstanding the foregoing, subject to
review and comment by Sublicensee, Sublicensor may disclose Sublicensee
Proprietary Information to the extent such disclosure is reasonably necessary
for the filing or prosecution of patent applications and patents relating to
Improvements invented solely by Sublicensor.
 
15.9        Publications.  Neither Party shall submit or present any written or
oral publication, any manuscript, abstract or other communication which includes
data or other information related to the Compound or the Products or the
Proprietary Information of the other Party without first obtaining the prior
written consent of the other Party.

 
43

--------------------------------------------------------------------------------

 


ARTICLE 16.  TERM AND TERMINATION


16.1        Term.   Unless terminated sooner as provided herein, this Agreement
will expire on the last day to expire of the licensed Patent Rights containing a
Valid Claim that, but for the license granted by Sublicensor to Sublicensee
hereunder, would be directly infringed by the use or usage of Products as
permitted in this Agreement, including any period of regulatory exclusivity or
patent term extension.  Upon expiration or termination of this Agreement, the
rights and obligation of the parties shall cease, except as follows:
 
(i)
following expiration, Sublicensee shall have a fully paid non-exclusive license
under Sublicensor Know-How to make, have made, use, have used, offer to sell,
sell and import the Product in the Sublicensee Territory;

(ii)
upon expiration or termination by either party for any reason, the rights and
obligations under Articles 2, 6, 10, 14, 15, 16, 19 and 26 and the applicable
provisions of Section 8. 2;

 
(iii)
expiration or termination of this Agreement shall not relieve either party of
any obligations which accrued to that party prior to such expiration or
termination for any reason;

(iv)
any cause of action or remedy for breach shall survive the expiration or
termination of this Agreement.

16.2
Termination by Sublicensee.

16.2.1     Termination Without Cause.  Sublicensee may terminate this Agreement
without cause at any time upon at least sixty (60) days prior written notice to
Sublicensor if termination occurs prior to the receipt of marketing
authorization for the Product in the Sublicense Territory and upon at least six
(6) months prior written notice to Sublicensor if termination occurs following
receipt of marketing authorization for the Product in the Sublicense Territory.
16.2.2     Termination for Breach.  Sublicensee may terminate this Agreement
upon or after the breach of any material provision of this Agreement by
Sublicensor if such breach is not cured within sixty (60) days after Sublicensee
gives Sublicensor written notice thereof.

 
44

--------------------------------------------------------------------------------

 


16.2.3     Termination for Insolvency.  Sublicensee may terminate this Agreement
in its entirety for cause upon at least sixty (60) days prior written notice to
Sublicensor upon or after the bankruptcy, insolvency, dissolution or winding up
of Sublicensor other than for the purpose of reconstruction or amalgamation.
16.3         Termination by Sublicensor.   Sublicensor may terminate this
Agreement in its entirety for cause at any time upon at least sixty (60) days
prior written notice to Sublicensee upon the occurrence of any of the following:
(a)  upon or after the breach of any material provision of this Agreement by
Sublicensee if such breach is not cured within such sixty (60) day period; or
(b) upon or after the bankruptcy, insolvency, dissolution or winding up of
Sublicensee other than for the purpose of reconstruction or amalgamation.
For the avoidance of doubt, a failure to make a payment otherwise owed under
Article 4 or Article 5 that remains uncured for at least sixty (60) days
following written notice shall be deemed a material breach.  Furthermore,
Sublicensor agrees that it will not voluntarily terminate the Panion License
Agreement (or allow such agreement to be terminated by Panion), unless
Sublicensor maintains its license for the Sublicense Territory on terms and
conditions no less favorable to Sublicensee as in this Agreement or makes
arrangements for Sublicensee be granted a direct license from Panion with terms
and conditions no less favorable to Sublicensee as in this Agreement.
16.4         Rights Following Termination.
16.4.1     In the event of termination of this Agreement by Sublicensor pursuant
to Section 16.3 or by Sublicensee pursuant to Section 16.2.1, Sublicensee will
promptly transfer and hand over to Sublicensor all Sublicensor Development Data,
and Sublicensor Know-How provided to Sublicensee hereunder (subject to the
provisions of Section 8.2 with respect to Improvements).  Each party will return
to the other party all copies of the Proprietary Information supplied by one
party to the other party hereunder, except that one copy of such Proprietary
Information may be retained by each party for archival purposes
only.  Sublicensee will grant Sublicensor access to all Sublicensee Know-How and
shall promptly take all steps necessary to transfer all right, title and
interest in any Registration, marketing authorizations or other regulatory
approvals to Sublicensor.  Sublicensor shall have the right to use and/or
disclose to a Third Party all such Sublicensee Development Data and Sublicensee
Know-How in connection with Sublicensor’s effort to market Products in the
Sublicense Territory or to license to such Third Party the right to manufacture
and sell a Product in the Sublicense Territory.

 
45

--------------------------------------------------------------------------------

 


16.4.2     Upon expiration of this Agreement or termination of this Agreement
pursuant to Sections 16.2.2 and 16.2.3, Sublicensee shall retain the right to
use any Proprietary Information in the Sublicense Territory without any
additional payment to Sublicensor.
16.5        Disposition of Product.  Upon termination of this Agreement by
Sublicensor, Sublicensee shall provide Sublicensor a written inventory of all
Product (in the form of raw material, work-in-progress and finished goods) in
its and its sublicensees’ possession, and shall have the right to dispose of
such Product within six (6) months thereafter, subject to fulfillment of the
royalty obligations relating thereto.
16.6        Change of Control.  The rights granted to Sublicensee hereunder
(including rights to be supplied under Article 10 hereunder) will survive any
change in Sublicensor’s current management or ownership, or business as
presently conducted.
16.7        Rights in Bankruptcy.  All rights and licenses granted under or
pursuant to this Agreement by Sublicensor are, and shall otherwise be deemed to
be, for purposes of Section 365(n) of the U.S. Bankruptcy Code, licenses of
rights to “intellectual property” as defined under Section 101 of the U.S.
Bankruptcy Code.  The Parties agree that Sublicensee, as sublicensee of such
rights under this Agreement, shall retain and may fully exercise all of its
rights and elections under the U.S. Bankruptcy Code.  The Parties further agree
that, in the event of the commencement of a bankruptcy proceeding by or against
Sublicensor under the U.S. Bankruptcy Code that is not dismissed within sixty
(60) days of the first date of filing, Sublicensor hereby grants to Sublicensee,
subject to Sublicensee’s obligations under Section 365(n), a right of access and
to obtain possession of and to benefit from each of the following embodiments to
the extent related to Sublicensee’s exercise of its license rights to the
Compounds and Products in the Sublicense Territory in accordance with this
Agreement: (i) copies of (or complete access to, as appropriate) Sublicensor
Development Data necessary or reasonably useful for Sublicensee to manufacture,
develop and/or commercialize the Compound and/or Product in the Sublicense
Territory; and (ii) any other embodiments of such intellectual property in
Sublicensor’s possession and control, which, if not already in Sublicensee’s
possession, shall be promptly delivered to Sublicensee (a) upon Sublicensee’s
reasonable written request therefor, unless Sublicensor elects to continue to
perform all of its obligations under this Agreement or (b) if not delivered
under clause (a), following the rejection of this Agreement by Sublicensor upon
Sublicensee’s reasonable written request therefor.  Recognizing that the
embodiments described above may be useful or necessary to Sublicensor in
connection with its continued operation of its business, and that a Third Party
may also have a right of access to such embodiment under Section 365(n) of the
Bankruptcy Code or applicable non-bankruptcy law, where there is a fixed or
limited quantity of any tangible item of such embodiment described above,
Sublicensee shall be entitled to a pro rata portion thereof.

 
46

--------------------------------------------------------------------------------

 


ARTICLE 17.  ASSIGNMENT


This Agreement may not be assigned or otherwise transferred by either party
without the written consent of the other party except that either party without
such consent but with a prompt notification in writing to the other party may
assign or sell the license (i) in connection with the transfer or sale of all or
substantially all of its business assets to a Third Party, or (ii) in the event
of its merger or consolidation with another company, or (iii) to an
Affiliate.  Any purported assignment in violation of this clause shall be null
and void.  Any permitted assignee shall assume all the obligations of its
assignor under this Agreement.  No assignment shall relieve either party of its
responsibility for the performance of any obligation that such party has accrued
hereunder as of the date of assignment.


ARTICLE 18  PATENT MARKINGS


Sublicensee agrees to mark all Products made, used or sold under the terms of
this Agreement, or their containers, in accordance with applicable patent
marking laws.

 
47

--------------------------------------------------------------------------------

 
 
ARTICLE 19.  ARBITRATION


In the event any dispute or difference of any kind whatsoever shall arise
between the parties in connection with or arising out of this Agreement or the
carrying out of its obligations, except as provided in Section 3.9, it shall
first be brought to negotiation between the parties and in case no agreement is
reached within a period of sixty (60) days from the day on which such dispute or
difference was brought to the attention of the other party, it shall then be
referred to arbitration.  The arbitration shall be conducted in London, United
Kingdom in English and in accordance with the arbitration rules of International
Chamber of Commerce.  The parties shall request the arbitrators to render award
within eighteen (18) months. The award shall be final, binding and enforceable
upon the parties.


ARTICLE 20.  PATENT TERM EXTENSION


Sublicensee agrees, as exclusive Sublicensee, to apply for and to exercise due
diligence in obtaining an extension of the term of any patent included within
the Patent Rights under the applicable laws in the Sublicense Territory.
Sublicensor agrees to execute such documents and take such additional actions as
Sublicensee may reasonably request in connection therewith.  Each party shall
bear its own expenses in connection with the application for patent term
extensions. Sublicensor shall make all necessary arrangements with Panion, Dr.
Hsu and GloboAsia for Sublicensee to apply for said patent term extensions.

 
48

--------------------------------------------------------------------------------

 


ARTICLE 21. FORCE MAJEURE


Neither party shall be held liable or responsible to the other party nor be
deemed to have defaulted under or breached this Agreement for failure or delay
in fulfilling or performing any term of this Agreement, other than an obligation
to make a payment, when such failure or delay is caused by or results from
fires, floods, embargoes, government regulations, prohibitions or interventions,
wars, acts of war, terrorism, insurrections, riots, civil disobedience, strikes,
lockouts, acts of God, or any other cause beyond the reasonable control of the
affected party.
 
ARTICLE 22. NEGATION OF AGENCY
 
Nothing herein contained shall be deemed to create an agency, joint venture,
amalgamation, partnership, or similar relationship between Sublicensee and
Sublicensor. The relationship between the parties established by this Agreement
is that of independent contractors.  Neither party shall have the power to bind,
obligate, incur any debts or make any commitments for the other party except to
the extent, if at all, specifically provided herein.
 
ARTICLE 23.  PUBLICITY


Each party shall give notice to the other party prior to issuing any press
release relating to this Agreement within due time to allow for reasonable
consideration. The party issuing the press release shall give due consideration
and weight to any comments or concerns raised by the other
party.  Notwithstanding the foregoing, neither party shall issue a press release
announcing the execution of this Agreement outside of a joint press release
which has been prepared jointly by the parties.

 
49

--------------------------------------------------------------------------------

 
 
ARTICLE 24. FILING OF THE AGREEMENT
 
To the extent, if any, that a party concludes in good faith that it is required
to file this Agreement or a notification thereof with any governmental
authority, including without limitation the U.S. Securities and Exchange
Commission in accordance with applicable laws and regulations, such party may do
so, subject to the confidentiality obligations set forth herein, and the other
party shall cooperate in such filing or notification and shall execute all
documents reasonably required in connection therewith at the, expense of the
requesting party.  The parties shall promptly inform each other as to the
activities or inquiries of any such governmental authority relating to this
Agreement, and shall cooperate, in responding to any request for further
information therefrom at the expense of the requesting party.


ARTICLE 25. SEVERABILITY


Each party hereby expressly agrees and contracts that it is not the intention of
either party to violate any public policy, statutory or common laws, rules,
regulations, treaty or decision of any government agency or executive body
thereof of any country or community or association of countries.  If any word,
sentence, paragraph, clause or combination thereof in this Agreement is found by
a court or executive body with judicial powers having jurisdiction over this
Agreement or any of the parties hereto in a final unappealable or unappealed
order to be in violation of any such provisions in any country or community or
association of countries, such word, sentence, paragraph, clause or combination
thereof shall be inoperative in such country or community or association of
countries, and the parties will seek in good faith to amend this Agreement in
order to cure such violation; the remainder of this Agreement shall in any event
remain binding upon the parties hereto.

 
50

--------------------------------------------------------------------------------

 

ARTICLE 26.  NOTICES


Any notices required or permitted to be given hereunder shall be in writing and
shall be deemed to have been properly given if delivered in person, or if mailed
by registered or certified mail (return receipt requested), postage prepaid, or
by recognized courier service, facsimile or e-mail promptly confirmed by first
class mail, to the addresses given below or such other addresses as may be
designated in writing by the parties from time to time during the term of this
Agreement.  Any notice sent by facsimile or e-mail shall be effective when sent,
and any notice sent by registered or certified mail or recognized
courier service shall be effective when mailed.


In the case of Sublicensor:
 
Keryx Biopharmaceuticals, Inc
750 Lexington Ave, 20th Floor
New York, NY 10022 U.S.A.
Attn: James Oliviero
Fax: 1-212-531-5970
Email: joliviero@keryx.com


with a copy to:
 
Keryx Biopharmaceuticals, Inc
750 Lexington Ave, 20th Floor
New York, NY 10022 U.S.A.
Attn: Kenneth Hoberman
Fax: 1-212-531-5977
Email: khoberman@keryx.com


In the case of Sublicensee:
 
Japan Tobacco Inc.
JT Building, 2-1, Toranomon 2-Chome
Minato-ku, Tokyo 105-8422, Japan
Attn:   Vice President, Pharmaceutical Business Development
Fax:     81-3-5572-1449
Email: takashi.kamiya@jt.com


and
 
Torii Pharmaceutical Co., Ltd.
Torii Nihonbashi Bldg., 4-1, Nihonbashi-Honcho 3-chome,
Chuo-ku, Tokyo 103-8439, Japan
Attn:  General Manager, Business Development Dept.
Fax:    81-3-5203-7334
Email: kiyoshi.sato@torii.co.jp

 
51

--------------------------------------------------------------------------------

 


with a copy to:
 
Holland & Knight LLP
195 Broadway
New York, NY 10007 U.S.A.
Attn: Neal Beaton, Esq.
Fax:  1-212-341-7103
Email: neal.beaton@hklaw.com


ARTICLE 27.  GOVERNING LAW


This Agreement shall be governed by and construed in accordance with the laws of
the State of New York, exclusive of choice-of-law rules.


ARTICLE 28. AFFILIATES


Each party may perform its obligations hereunder personally or through one or
more Affiliate and shall be responsible for the performance of such obligations,
and any liabilities resulting from such performance.  Neither party shall permit
any of its Affiliates to commit any act (including any act of omission) which
such party is prohibited hereunder from committing directly.


ARTICLE 29.  ENTIRE AGREEMENT


This Agreement and the Exhibits hereto which are a part hereof, contain the
entire understanding of the parties with respect to the subject matter
hereof.  All express or implied agreements and understanding, either oral or
written, heretofore made are expressly merged in and made a part of this
Agreement.  The parties hereto may not alter, amend, modify, terminate or waive
any of the provisions of this Agreement, but only by a written instrument duly
executed and delivered by authorized officers of the parties.  This agreement
may be executed in three (3) counterparts, each of which will be deemed an
original, but all of which together will constitute one agreement.

 
52

--------------------------------------------------------------------------------

 


ARTICLE 30.  WAIVER


The failure of a party to enforce at any time for any period any of the
provisions hereof shall not be construed as a waiver of such provisions or of
the right of such party thereafter to enforce each such provision.


ARTICLE 31.  CAPTIONS


The captions to the several Articles and Sections hereof are not a part of this
Agreement, but are merely guides or labels to assist in location and reading the
several Articles and Sections hereof.

 
53

--------------------------------------------------------------------------------

 

IN WITNESS HEREOF, the parties have executed this Agreement as of the date set
forth above.




KERYX BIOPHARMACEUTICALS, INC.
JAPAN TOBACCO INC.
       
By:  
/s/ Ron Bentsur
By:  
/s/ Noriaki Okubo  
Ron Bentsur
 
Noriaki Okubo
 
Chief Executive Officer
 
President, Pharmaceutical Business

 

 
TORII PHARMACEUTICAL CO., LTD.
       
By:  
/s/ Norihiko Matsuo    
Norihiko Matsuo
   
President and Representative Director

 
54

--------------------------------------------------------------------------------


 
List of Exhibits
 
Exhibit 1:  List of Patent and Patent Applications
 
Exhibit 2:  Preliminary Timelines for the Development Program

 
55

--------------------------------------------------------------------------------

 
 
****** Confidential material redacted and filed separately with the Commission.
 
[Exhibit 1]  List of Patent and Patent Applications


Patent Dkt#859 (KWOK et al., 2004)
DOCKET #
 
MATTER
 
NOTE
Dkt. #859-PCT-JP
 
FERRIC ORGANIC COMPOUNDS, USES THEREOF AND METHODS OF MAKING SAME
 
 
   
Japanese App’l No. 2006-503637, Filed August 18, 2005, National Stage App’l of
Int’l App’l No. PCT/US2004/004646, filed February 18, 2004, claiming priority of
U.S. Serial No. 60/447,690, filed February 19, 2003 and U.S. Serial No.
60/462,684, filed April 15, 2003
  ******  
  
Inventors: David W.K. KWOK and Nikolay Mintchev STOYNOV
Applicant: GloboAsia
  
 



Patent Dkt#859C (CHAN and TOWN., 2006)
DOCKET #
 
MATTER
 
NOTE
Dkt. #859-C-PCT-JP
  
PHARMACEUTICAL-GRADE FERRIC ORGANIC COMPOUNDS, USES THEREOF AND METHODS OF
MAKING SAME
Japanese App’l No. 2008-527177, Filed February 18, 2008, National Stage of Int’l
App’l No. PCT/US2006/032385, Filed August 18, 2006
 
 
 
Inventors: Keith CHAN and Winston TOWN
Applicant: GLOBOASIA, LLC
  
 
 
******
 



56

--------------------------------------------------------------------------------


 
****** Confidential material redacted and filed separately with the Commission.
 
Patent Dkt#1092 (HSU, 1997)
DOCKET #
 
MATTER
 
NOTE
Dkt. #1092-PCT-JP
 
METHOD FOR TREATING RENAL FAILURE
 
 
   
Japanese App’l No. 10-527705, Filed June 15, 1999, now Japanese Patent No.
4173553, issued August 22, 2008, National Stage App’l of Int’l App’l No.
PCT/US97/20977, filed November 14, 1997, which is a continuation of U.S. Serial
No. 08/794,328, filed February 3, 1997, and U.S. Serial No. 60/032,745, filed
December 16, 1996
 
Applicant: Chen Hsing HSU
 
 
 
******
         
Dkt. #1092-Z-PCT-JP
(Divisional)
  
Japanese App’l No. 2007-133978, filed May 21, 2007 which is a divisional app’l
of Japanese App’l No. 10-527705, Filed June 15, 1999, National Stage App’l of
Int’l App’l No. PCT/US97/20977, filed November 14, 1997, which is a continuation
of U.S. Serial No. 08/794,328, filed February 3, 1997, and U.S. Serial No.
60/032,745, filed December 16, 1996
 
Applicant: Chen Hsing HSU
 
  
******



57

--------------------------------------------------------------------------------


 
****** Confidential material redacted and filed separately with the Commission.
 
Patent Dkt#1148 (CHAN et al., 2007)
DOCKET #
 
MATTER
 
NOTE
Dkt. #1148-A-PCT-JP
  
METHOD OF REVERSING, PREVENTING OR STABILIZING SOFT TISSUE CALCIFICATION
Japanese App’l No. 2008-552435, Filed July 30, 2008, National Stage of Int’l
App’l No. PCT/US2007/002157, filed January 26, 2007 claiming priority of U.S.
Serial 60/763,253, filed January 30, 2006, and Int’l App’l No.PCT/US2006/032385,
filed August 18, 2006,
 
Inventors: Keith CHAN, Winston TOWN, Shou Shan CHIANG
Applicant: GloboAsia, LLC
  
 
 
******



Patent Dkt#1231 (CHAN & TOWN, 2007)
DOCKET #
 
MATTER
 
NOTE
Dkt. #1231-PCT-JP
  
METHOD OF TREATING CHRONIC KIDNEY DISEASE
Japanese Patent Application No. 2008-552431, filed July 30, 2008, National Stage
of Int’l App’l No. PCT/US2007/002151, filed January 26, 2007, claiming priority
of U.S. Serial No. 60/763,253, filed January 30, 2006, and Int’l App’l No.
PCT/US2006/032385, filed August 18, 2006
 
Inventors: Keith CHAN and Winston TOWN
Applicant: GloboAsia, LLC
  
 
******
 


 
58

--------------------------------------------------------------------------------

 
 
****** Confidential material redacted and filed separately with the Commission.
 
[Exhibit 2]  Preliminary Timelines for the Development Program


******

 
59

--------------------------------------------------------------------------------

 
 